Exhibit 10.2

EXECUTION COPY

PURCHASE AND SALE AGREEMENT

BETWEEN

SMITH PRODUCTION INC.

AS SELLER

AND

EDGE PETROLEUM EXPLORATION COMPANY

AS PURCHASER


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

PAGE

 

 

 

ARTICLE I PURCHASE AND SALE

 

5

Section 1.1 Purchase and Sale

 

5

Section 1.2 Assets

 

6

Section 1.3 Excluded Assets

 

7

Section 1.4 Effective Time

 

8

Section 1.5 Delivery and Maintenance of Records

 

8

Section 1.6 Proration of Costs and Revenues

 

8

 

 

 

ARTICLE II PURCHASE PRICE

 

9

Section 2.1 Purchase Price

 

9

Section 2.2 Adjustments to Purchase Price

 

9

Section 2.3 Allocation of Purchase Price

 

10

Section 2.4 Deposit

 

10

 

 

 

ARTICLE III TITLE MATTERS

 

10

Section 3.1 Seller’s Title

 

10

Section 3.2 Defensible Title

 

11

Section 3.3 Permitted Encumbrances

 

12

Section 3.4 Notice of Title Defects

 

13

Section 3.5 Remedies for Title Defects

 

14

Section 3.6 Consents to Assignment and Preferential Rights to Purchase

 

16

Section 3.7 Casualty Loss

 

17

Section 3.8 Condemnation Loss

 

17

Section 3.9 Limitations on Applicability

 

17

 

 

 

ARTICLE IV ENVIRONMENTAL MATTERS

 

18

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER

 

18

Section 5.1 Disclaimers

 

18

Section 5.2 Existence and Qualification

 

19

Section 5.3 Power

 

20

Section 5.4 Authorization and Enforceability

 

20

Section 5.5 No Conflicts

 

20

Section 5.6 Purchaser’s Liability for Brokers’ Fees

 

20

Section 5.7 Litigation

 

20

Section 5.8 Taxes and Assessments

 

21

Section 5.9 Outstanding Capital Commitments

 

21

Section 5.10 Compliance with Laws

 

21

Section 5.11 Contracts

 

21

Section 5.12 Payments

 

21

Section 5.13 Gas Imbalances

 

21

Section 5.14 Governmental Authorizations

 

22

Section 5.15 Consents to Assignments and Preferential Purchase Rights

 

22

Section 5.16 Non-foreign Person

 

22

Section 5.17 Payout Balances

 

22

 

i


--------------------------------------------------------------------------------




 

 

PAGE

 

 

 

Section 5.18 Condemnation

 

22

Section 5.19 Bankruptcy

 

23

Section 5.20 NGA

 

23

Section 5.21 Investment Company

 

23

Section 5.22 Suspense Accounts

 

23

Section 5.23 Material Changes

 

23

Section 5.24 Calls on Production

 

23

Section 5.25 No Forward Sales

 

23

Section 5.26 Wells to Be Plugged and Abandoned

 

24

Section 5.27 No Sale or Hypothecation

 

24

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

24

Section 6.1 Existence and Qualification

 

24

Section 6.2 Power

 

24

Section 6.3 Authorization and Enforceability

 

24

Section 6.4 No Conflicts

 

25

Section 6.5 Seller’s Liability for Brokers’ Fees

 

25

Section 6.6 Litigation

 

25

Section 6.7 Financing

 

25

Section 6.8 Texas Deceptive Trade Practices-Consumer Protection Act

 

25

Section 6.9 No Reliance

 

26

 

 

 

ARTICLE VII COVENANTS OF THE PARTIES

 

26

Section 7.1 Access

 

26

Section 7.2 Government Reviews

 

27

Section 7.3 Notification of Breaches

 

27

Section 7.4 Assignments and Bills of Sale

 

27

Section 7.5 Public Announcements

 

28

Section 7.6 Operation of Business Pending Closing

 

28

Section 7.7 Indemnity Regarding Access

 

29

Section 7.8 Gas Imbalances and Take-or-Pay Make-up Obligations

 

30

Section 7.9 Consents and Preferential Rights

 

30

Section 7.10 Tax Matters

 

32

Section 7.11 Further Assurances

 

32

Section 7.12 Replacement of Bonds, Letters of Credit and Guarantees

 

32

Section 7.13 Like-Kind Exchange

 

32

Section 7.14 Arbitration

 

33

Section 7.15 Delivery of Financial Statements and Reserve Information

 

34

 

 

 

ARTICLE VIII CONDITIONS TO CLOSING

 

34

Section 8.1 Conditions of Seller to Closing

 

34

Section 8.2 Conditions of Purchaser to Closing

 

35

 

 

 

ARTICLE IX CLOSING

 

36

Section 9.1 Time and Place of Closing

 

36

Section 9.2 Obligations of Seller at Closing

 

37

 

ii


--------------------------------------------------------------------------------




 

 

PAGE

 

 

 

Section 9.3 Obligations of Purchaser at Closing

 

37

Section 9.4 Closing Payment and Post-Closing Purchase Price Adjustments

 

37

 

 

 

ARTICLE X TERMINATION

 

38

Section 10.1 Termination

 

38

Section 10.2 Effect of Termination

 

38

Section 10.3 Distribution of Deposit Upon Termination

 

39

 

 

 

ARTICLE XI POST -CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS
AND WAIVERS

 

39

Section 11.1 Receipts

 

39

Section 11.2 Expenses

 

40

Section 11.3 Assumption and Indemnification

 

40

Section 11.4 Indemnification Actions

 

44

Section 11.5 Survival

 

46

Section 11.6 Recording

 

47

Section 11.7 Independent Investigation

 

47

Section 11.8 Disclaimer Regarding Information

 

48

Section 11.9 Waiver of Trade Practices Acts

 

48

Section 11.10 Post-Closing Audit Rights

 

48

 

 

 

ARTICLE XII MISCELLANEOUS

 

48

Section 12.1 Counterparts

 

48

Section 12.2 Notice

 

48

Section 12.3 Binding Agreement

 

49

Section 12.4 Expenses

 

49

Section 12.5 Change of Name

 

49

Section 12.6 Construction

 

50

Section 12.7 Governing Law

 

50

Section 12.8 Captions

 

50

Section 12.9 Waivers

 

50

Section 12.10 Assignment

 

50

Section 12.11 Entire Agreement

 

50

Section 12.12 Amendment

 

50

Section 12.13 No Third-Party Beneficiaries

 

51

Section 12.14 References

 

51

Section 12.15 Severability

 

51

 

iii


--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement is executed on this the 16th day of November,
2006, to be effective as of the Effective Time, by and between Smith Production
Inc., a Texas corporation, and Edge Petroleum Exploration Company, a Delaware
corporation.

In consideration of the mutual promises and other valuable consideration recited
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

DEFINITIONS

“AFE” shall mean authority for expenditure as used in Section 5.9.

“Adjustment Period” shall mean the period of time commencing at the Effective
Time and ending on the Closing Date as discussed in Section 2.2.

“Adjusted Purchase Price” shall mean the Purchase Price after calculating and
applying the adjustments set forth in Section 2.2.

“Affiliates” with respect to any Person, means any person that directly or
indirectly controls, is controlled by or is under common control with such
Person.

“Agreement” shall mean this Purchase and Sale Agreement.

“Allocated Value” shall mean the allocation of the unadjusted Purchase Price
among each of the Assets as described in Section 2.3.

“Assets” shall mean the property and property rights set forth in Section 1.2.

“Assignment and Bill of Sale” shall mean the conveyance document by which Seller
conveys the Assets to Purchaser as described in Section 3.1(b).

“Assumed Obligations” has the meaning set forth in Section 11.3(a).

“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.

“Closing” has the meaning set forth in Section 9.1(a).

“Closing Date” has the meaning set forth in Section 9.1(b).

“Closing Payment” has the meaning set forth in Section 9.4(a).

“Code” has the meaning set forth in Section 2.3.

“Confidentiality Agreement” has the meaning set forth in Section 7.1(a).

“Contracts” has the meaning set forth in Section 1.2(d).


--------------------------------------------------------------------------------




“Damages” has the meaning set forth in Section 11.3(e).

“Defensible Title” has the meaning set forth in Section 3.2.

“Deposit” has the meaning set forth in Section 2.4.

“DTPA” has the meaning set forth in Section 6.8.

“Drilling Unit” shall mean the lands described on Railroad Commission of Texas
Form W-1 for each Well.  If no W-1 has been filed for a Well, Drilling Unit
shall mean forty (40) acres in the shape of a square around the well bore of the
Well.

“Effective Time” has the meaning set forth in Section 1.4.

“Environmental Laws” means, as the same have been amended as of the Effective
Time, the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. Section 9601 et seq.; the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C.
Section 1251 et seq.; the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. Section 1471 et seq.; the
Toxic Substances Control Act, 15 U.S.C. Sections 2601 through 2629; the Oil
Pollution Act, 33 U.S.C. Section 2701 et seq.; the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. Section 11001 et seq.; and the Safe
Drinking Water Act, 42 U.S.C. Sections 300f through 300j; and all similar Laws
as of the Effective Time of any Governmental Body having jurisdiction over the
Properties addressing pollution or protection of the environment and all
regulations implementing the foregoing.

“Environmental Liabilities” shall mean, with respect to the Properties, any and
all environmental response costs, costs to cure, restoration costs, costs of
remediation, settlements, penalties, fines, attorney fees, and Damages (i)
related to a Material Adverse Environmental Condition regardless of whether same
occurred PRIOR TO, AT OR AFTER THE EFFECTIVE TIME and/or (ii) incurred or
imposed pursuant to any claim or cause of action by a Governmental Body or other
Person for remediation or response costs or any remediation obligation or
Damages arising out of any violation of any Environmental Law which is
attributable to the ownership or operation of the Properties PRIOR TO, AT OR
AFTER THE EFFECTIVE TIME.

“Equipment” has the meaning set forth in Section 1.2(f).

“Excluded Assets” has the meaning set forth in Section 1.3.

“Governmental Authorization” has the meaning set forth in Section 5.14.

“Governmental Body” means any federal, state, local, municipal or other
governmental regulatory agency, administrative agency, commission, court,
tribunal, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
powers.

2


--------------------------------------------------------------------------------




“HSR Act” means the Hart-Scott Rodino Antitrust Improvements Act of 1976 as
discussed in Section 7.2.

“Hydrocarbons” shall mean oil, gas, condensate, other gaseous and liquids
products and all products attributable thereto, produced from or attributable to
the Properties.

“Indemnification Notice” has the meaning set forth in Section 11.4(b).

“Indemnify” has the meaning set forth in Section 11.3(b).

“Indemnified Party” has the meaning set forth in Section 11.4(a).

“Indemnifying Party” has the meaning set forth in Section 11.4(a).

“Lands” has the meaning set forth in Section 1.2(a).

“Laws” means all statutes, rules, regulations, ordinances, orders, and codes of
Governmental Bodies.

“Leases” has the meaning set forth in Section 1.2(a).

“Litigation Expenses” has the meaning set forth in Section 11.3(b)(ix).

“Material Adverse Environmental Condition” shall mean, with respect to the
Properties, any violations of Environmental Laws; any condition that is required
to be remediated or cured under applicable Environmental Laws in effect at the
Effective Time; the failure to remediate or cure any condition that is required
to be remediated or cured under applicable Environmental Laws in effect at the
Effective Time; any action or proceeding before any Governmental Body alleging
potential liability arising out of or resulting from any actual or alleged
violation of, or any remedial obligation under, any Environmental Law with
respect to the Properties or notice of same to Seller by any Person.

“Net Revenue Interest” shall mean an ownership interest, expressed either as a
decimal or percentage, in the stream of revenues attributable to the Assets, net
of all burdens, as discussed in Section 3.2(a).

“Permitted Encumbrances” has the meaning set forth in Section 3.3.

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government or agency or subdivision thereof or any other entity.

“Properties” shall mean the Units, Leases, Lands and Wells.

“Property Costs” shall mean all operating expenses and capital expenditures
incurred in the ownership and operation of the Assets and, where applicable, in
accordance with the relevant operating or unit agreement, and overhead costs
charged to the Assets under the relevant operating agreement or unit agreement,
if any. Property Costs shall include costs of insurance

3


--------------------------------------------------------------------------------




and ad valorem, property, severance, production and similar Taxes based upon or
measured by the ownership or operation of the Assets or the production of
Hydrocarbons therefrom, but excluding any other Taxes.  Property Costs shall not
include liabilities and expenses attributable to (i) claims, investigations,
administrative proceedings or litigation directly or indirectly arising out of
or resulting from actual or claimed personal injury or death, property damage or
violation of any Law, (ii) obligations to plug wells, dismantle facilities,
close pits and restore the surface around such wells, facilities and pits, (iii)
obligations to remediate or cure any contamination of groundwater, surface
water, soil or Equipment under applicable Environmental Laws, (iv) obligations
to furnish make-up gas according to the terms of applicable gas sales, gathering
or transportation contracts, (v) gas balancing obligations, (vi) obligations
related to the Excluded Assets and (vii) obligations to pay Working Interests,
royalties, overriding royalties or other interests held in suspense.

“Primary Purchase and Sale Agreement” shall mean that certain Purchase and Sale
Agreement between Seller and Purchaser having an Effective Time of January 1,
2007 at 12:01 a.m. local time at the location of the Properties covering all of
Seller’s interest in the Assets described therein which was prepared and
executed contemporaneously with the preparation and execution of this Agreement.

“PUD” shall mean a geographic area on lands covered by the Leases which is a
potential drilling location to be determined by Seller containing the greater of
(i) the lands described in an applicable Railroad Commission of Texas Form W-1,
or (ii) forty (40) acres; provided, however, such location shall not be more
than one and one-half miles from the surface location of a well listed on
Exhibit 1.2(b).  There are eight (8) PUDs set forth on Exhibit 1.2(b).

“Purchase Price” has the meaning set forth in Section 2.1.

“Purchaser” shall mean Edge Petroleum Exploration Company.

“Purchaser Indemnitees” shall mean Purchaser, its officers, directors,
shareholders, members, employees, agents, representatives, Affiliates and
subsidiaries.

“Purchaser’s Indemnification Obligations” shall mean those obligations described
in Section 11.3(b).

“Records” has the meaning set forth in Section 1.2(h).

“Seller” shall mean Smith Production Inc.

“Seller Operated Assets” shall mean Assets operated by Seller.

“Seller Indemnitees” shall mean Seller, its officers, directors, shareholders,
members, employees, agents, representatives, Affiliates and subsidiaries.

“Seller’s Indemnification Obligations” shall mean those obligations described in
Section 11.3(c).

“Surface Contracts” has the meaning set forth in Section 1.2(e).

4


--------------------------------------------------------------------------------




“Tax(es)” means all federal, state, local and foreign income, profits,
franchise, sales, use, ad valorem, property, severance, production, excise,
stamp, documentary, real property transfer or gain, gross receipts, goods and
services, registration, capital, transfer, or withholding Taxes or other
governmental fees or charges imposed by any taxing authority, including any
interest, penalties or additional amounts which may be imposed with respect
thereto.

“Tax Returns” has the meaning set forth in Section 5.8.

“Third Party Claim” has the meaning set forth in Section 11.4(b).

“Title Benefit” shall mean any right or condition that operates to increase the
Net Revenue Interest of Seller in any Property above the Net Revenue Interest
shown on Exhibit 1.2(b), without causing a proportionate increase in Seller’s
Working Interest as shown in Exhibit 1.2(b) as discussed in Section 3.2.

“Title Benefit Amount” has the meaning set forth in Section 3.5(c).

“Title Benefit Notice” has the meaning set forth in Section 3.4(b).

“Title Claim Date” has the meaning set forth in Section 3.4(a).

“Title Defect” has the meaning set forth in Section 3.2.

“Title Defect Amount” has the meaning set forth in Section 3.5(a)(i).

“Title Defect Notice” has the meaning set forth in Section 3.4(a).

“Title Defect Property” has the meaning set forth in Section 3.4(a).

“Units” has the meaning set forth in Section 1.2(c).

“Wells” has the meaning set forth in Section 1.2(b).

“Working Interest” shall mean the gross leasehold ownership interest in the
Leases, or, as the case may be, the gross ownership interest in fee minerals or
other types of interests which are included within the Assets, as discussed in
Section 3.2(b).


ARTICLE I
PURCHASE AND SALE


SECTION 1.1             PURCHASE AND SALE.

At the Closing, and upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell and convey the Assets to Purchaser and
Purchaser agrees to purchase, accept and pay for the Assets.

5


--------------------------------------------------------------------------------





SECTION 1.2             ASSETS.

As used herein, “Assets” means an undivided twenty-five per cent (25%) of
8/8th in the following property rights described in 1.2(a) through 1.2(h),
inclusive, as follows:


(A)         OIL, GAS AND MINERAL LEASES; SUBLEASES AND OTHER LEASEHOLDS;
ROYALTIES, OVERRIDING ROYALTIES, NET PROFIT INTERESTS, MINERAL FEE INTERESTS,
CARRIED INTERESTS; FARMOUT RIGHTS; OPTIONS; AND OTHER PROPERTIES AND INTERESTS
(COLLECTIVELY, THE “LEASES”) AS MORE PARTICULARLY DESCRIBED ON EXHIBIT 1.2(A)
ATTACHED HERETO, SUBJECT TO SUCH DEPTH LIMITATIONS, EXCLUSIONS AND OTHER
RESTRICTIONS AS DESCRIBED ON EXHIBIT 1.2 (A) AND ALL TENEMENTS, HEREDITAMENTS
AND APPURTENANCES BELONGING TO THE LEASES, TOGETHER WITH EACH AND EVERY KIND AND
CHARACTER OF RIGHT, TITLE, CLAIM, AND INTEREST THAT SELLER HAS IN AND TO THE
LEASES AND THE LANDS COVERED THEREBY, POOLED, UNITIZED OR COMMUNITIZED THEREWITH
(THE “LANDS”);


(B)        OIL, GAS, WATER, DISPOSAL, OR INJECTION WELLS LOCATED ON THE LANDS,
WHETHER PRODUCING, NOT PRODUCING, SHUT-IN, TEMPORARILY ABANDONED OR PERMANENTLY
ABANDONED, INCLUDING THE INTERESTS IN THE WELLS AS DESCRIBED ON EXHIBIT 1.2(B)
ATTACHED HERETO (THE “WELLS”);


(C)         UNITS WHICH INCLUDE ALL OR PORTIONS OF THE LEASES, LANDS OR WELLS AS
DESCRIBED ON EXHIBIT 1.2(C) ATTACHED HERETO (THE “UNITS”) INCLUDING PRODUCTION
FROM ANY SUCH UNIT, WHETHER SUCH UNIT PRODUCTION COMES FROM WELLS LOCATED ON OR
OFF OF A LEASE, AND ALL TENEMENTS, HEREDITAMENTS AND APPURTENANCES BELONGING TO
THE UNITS;


(D)        CONTRACTS, AGREEMENTS, ORDERS AND INSTRUMENTS BY WHICH THE ASSETS ARE
BOUND OR TO WHICH THE ASSETS ARE SUBJECT, OR THAT RELATE TO OR ARE OTHERWISE
APPLICABLE TO THE ASSETS, TO THE EXTENT APPLICABLE TO THE ASSETS RATHER THAN
SELLER’S OTHER PROPERTIES, INCLUDING, WITHOUT LIMITATION, OPERATING AGREEMENTS,
UNITIZATION, POOLING AND COMMUNITIZATION AGREEMENTS, DECLARATIONS AND ORDERS,
JOINT VENTURE AGREEMENTS, FARMIN AND FARMOUT AGREEMENTS, WATER RIGHTS
AGREEMENTS, EXPLORATION AGREEMENTS, PARTICIPATION AGREEMENTS, EXCHANGE
AGREEMENTS, TRANSPORTATION OR GATHERING AGREEMENTS, AGREEMENTS FOR THE SALE AND
PURCHASE OF OIL, GAS, CASINGHEAD GAS OR PROCESSING AGREEMENTS TO THE EXTENT
APPLICABLE TO THE ASSETS OR THE PRODUCTION OF OIL AND GAS AND OTHER MINERALS AND
PRODUCTS PRODUCED IN ASSOCIATION THEREWITH FROM THE ASSETS (ALL OF WHICH ARE
HEREINAFTER COLLECTIVELY REFERRED TO AS “CONTRACTS”) BUT EXCLUDING ANY CONTRACTS
TO THE EXTENT TRANSFER IS RESTRICTED BY THIRD-PARTY AGREEMENT OR APPLICABLE LAW
AND THE NECESSARY CONSENTS TO TRANSFER ARE NOT OBTAINED PURSUANT TO SECTION 7.9;
PROVIDED THAT “CONTRACTS” SHALL NOT INCLUDE THE LEASES;


(E)         EASEMENTS, PERMITS, LICENSES, SERVITUDES, RIGHTS-OF-WAY, SURFACE
LEASES AND OTHER SURFACE RIGHTS (“SURFACE CONTRACTS”) APPURTENANT TO, AND USED
OR HELD FOR USE PRIMARILY IN CONNECTION WITH THE PROPERTIES, EXCLUDING ANY
SURFACE CONTRACTS TO THE EXTENT TRANSFER IS RESTRICTED BY THIRD-PARTY AGREEMENT
OR APPLICABLE LAW AND THE NECESSARY CONSENTS TO TRANSFER ARE NOT OBTAINED
PURSUANT TO SECTION 7.9;


(F)         EQUIPMENT, MACHINERY, FIXTURES, FACILITIES AND IMPROVEMENTS LOCATED
ON THE PROPERTIES INCLUDING, WITHOUT LIMITATION, ALL TANKS, BOILERS, INJECTION
FACILITIES, SALTWATER DISPOSAL FACILITIES, COMPRESSION FACILITIES, PUMPING UNITS
AND ENGINES, FLOW

6


--------------------------------------------------------------------------------





LINES, PIPELINES, GATHERING SYSTEMS, GAS AND OIL TREATING FACILITIES, MACHINERY,
POWER LINES, TELEPHONE AND TELEGRAPH LINES, ROADS, AND OTHER APPURTENANCES, BUT
EXCLUDING (I) VEHICLES, (II) COMPUTERS AND RELATED PERIPHERAL EQUIPMENT, (III)
COMMUNICATIONS EQUIPMENT AND (IV) COMMUNICATIONS LICENSES GRANTED BY THE FEDERAL
COMMUNICATIONS COMMISSION OR OTHER GOVERNMENTAL AGENCY (SUBJECT TO SUCH
EXCLUSIONS, THE “EQUIPMENT”);


(G)        HYDROCARBONS PRODUCED FROM OR ATTRIBUTABLE TO THE PROPERTIES FROM AND
AFTER THE EFFECTIVE TIME AND ALL OIL, GAS, CONDENSATE AND IMBALANCES WITH
CO-OWNERS AND WITH PIPELINES AND ALL MAKE-UP RIGHTS WITH RESPECT TO TAKE-OR-PAY
PAYMENTS; AND


(H)        TO THE EXTENT TRANSFERABLE, COPIES ALL LEASE FILES; LAND FILES; WELL
FILES; GAS AND OIL SALES CONTRACT FILES; GAS PROCESSING FILES; DIVISION ORDER
FILES; ABSTRACTS; TITLE OPINIONS; LAND SURVEYS; AND NON-CONFIDENTIAL LOGS
RELATED TO THE ASSETS LISTED ABOVE IN SUBSECTIONS (A)-(G), INCLUSIVE, BUT
EXCLUDING (I) ANY BOOKS, RECORDS, DATA, FILES, MAPS AND ACCOUNTING RECORDS TO
THE EXTENT DISCLOSURE OR TRANSFER IS RESTRICTED BY THIRD-PARTY AGREEMENT OR
APPLICABLE LAW AND THE NECESSARY CONSENTS TO TRANSFER ARE NOT OBTAINED PURSUANT
TO SECTION 7.9, (II) PROPRIETARY ENGINEERING DATA, MAPS AND RESERVE STUDIES,
(III) COMPUTER SOFTWARE, (IV) WORK PRODUCT OF SELLER’S LEGAL COUNSEL (OTHER THAN
TITLE OPINIONS), (V) RECORDS AND DOCUMENTS RELATING TO THE NEGOTIATION AND
CONSUMMATION OF THE SALE OF THE ASSETS AND (VI) CORPORATE, FINANCIAL, INCOME AND
FRANCHISE TAX AND LEGAL RECORDS OF SELLER THAT RELATE TO SELLER’S BUSINESS
GENERALLY (WHETHER OR NOT RELATING TO THE ASSETS) (SUBJECT TO SUCH EXCLUSIONS,
THE “RECORDS”); PROVIDED, HOWEVER, THAT SELLER MAY RETAIN THE ORIGINALS OF SUCH
FILES AND OTHER RECORDS AS SELLER HAS DETERMINED MAY BE REQUIRED FOR LITIGATION,
TAX, ACCOUNTING, AND AUDITING PURPOSES AND PROVIDE PURCHASER WITH COPIES
THEREOF, EXCLUDING, HOWEVER, THE EXCLUDED ASSETS (AS DEFINED IN SECTION 1.3).


SECTION 1.3             EXCLUDED ASSETS.  NOTWITHSTANDING THE FOREGOING, THE
ASSETS SHALL NOT INCLUDE THE FOLLOWING LISTED ITEMS WHICH ARE EXCEPTED AND
RESERVED TO SELLER AND EXCLUDED FROM THIS AGREEMENT (COLLECTIVELY, THE “EXCLUDED
ASSETS”):


(A)         THE DOCUMENTS, FILES, RECORDS AND INFORMATION EXCLUDED IN 1.2(H)
ABOVE;


(B)        THE EQUIPMENT, MACHINERY, LICENSES, FIXTURES AND OTHER TANGIBLE
PERSONAL PROPERTY EXCLUDED IN 1.2(F) ABOVE;


(C)         ALL RIGHTS TO ANY REFUND OF TAXES OR OTHER COSTS OR EXPENSES BORNE
BY SELLER OR SELLER’S PREDECESSORS IN INTEREST AND TITLE ATTRIBUTABLE TO PERIODS
PRIOR TO THE EFFECTIVE TIME;


(D)        ALL RIGHTS RELATING TO THE EXISTING CLAIMS AND CAUSES OF ACTION
DESCRIBED IN EXHIBIT 5.7 HERETO;


(E)         SELLER’S BONDS, LETTERS OF CREDIT, GUARANTEES, PERMITS AND LICENSES;


(F)         ALL TRADE CREDITS, ACCOUNT RECEIVABLES, NOTE RECEIVABLES,
TAKE-OR-PAY AMOUNTS RECEIVABLE, AND OTHER RECEIVABLES ATTRIBUTABLE TO THE ASSETS
WITH RESPECT TO ANY PERIOD OF TIME PRIOR TO THE EFFECTIVE TIME;

7


--------------------------------------------------------------------------------





(G)        ALL SEISMIC, GEOLOGICAL, AND GEOPHYSICAL DATA COVERING THE
PROPERTIES; AND


(H)        ALL SURFACE ESTATE FEE LOCATED ON THE PROPERTIES, INCLUDING, WITHOUT
LIMITATION, ALL BUILDINGS, STRUCTURES, AND IMPROVEMENTS LOCATED ON THE SURFACE
ESTATE FEE.


(I)          ALL OTHER ITEMS LISTED IN EXHIBIT 1.3.


SECTION 1.4             EFFECTIVE TIME.  SELLER SHALL TRANSFER POSSESSION OF THE
ASSETS TO PURCHASER AT THE CLOSING, BUT THE EFFECTIVE TIME OF THE TRANSFER OF
THE ASSETS SHALL BE JANUARY 1, 2007, AT 12:01 A.M., LOCAL TIME AT THE LOCATION
OF THE PROPERTIES (THE “EFFECTIVE TIME”).


SECTION 1.5             DELIVERY AND MAINTENANCE OF RECORDS.  SELLER SHALL
DELIVER COPIES OF THE RECORDS TO PURCHASER WITHIN THIRTY (30) DAYS FOLLOWING
CLOSING. SELLER MAY RETAIN ORIGINAL RECORDS AS SET FORTH IN SECTION 1.2(H) AND
COPIES OF ANY RECORDS.  PURCHASER SHALL PAY THE REASONABLE COST OF COPYING THE
RECORDS.


SECTION 1.6             PRORATION OF COSTS AND REVENUES.


(A)         PURCHASER SHALL BE ENTITLED TO ALL (I) HYDROCARBONS PRODUCED FROM OR
ATTRIBUTABLE TO THE PROPERTIES AT AND AFTER THE EFFECTIVE TIME, (II) PROCEEDS
FROM THE SALE OF HYDROCARBONS AT AND AFTER THE EFFECTIVE TIME AND (III) OTHER
INCOME, PROCEEDS, RECEIPTS AND CREDITS EARNED WITH RESPECT TO THE ASSETS AT OR
AFTER THE EFFECTIVE TIME. PURCHASER SHALL BE LIABLE AND RESPONSIBLE FOR (AND
ENTITLED TO ANY REFUNDS WITH RESPECT TO) ALL PROPERTY COSTS INCURRED AT AND
AFTER THE EFFECTIVE TIME.


(B)        SELLER SHALL BE ENTITLED TO ALL (I) HYDROCARBONS PRODUCED FROM OR
ATTRIBUTABLE TO THE PROPERTIES PRIOR TO THE EFFECTIVE TIME, (II) PROCEEDS FROM
THE SALE OF HYDROCARBONS PRIOR TO THE EFFECTIVE TIME AND (III) OTHER INCOME,
PROCEEDS, RECEIPTS AND CREDITS EARNED WITH RESPECT TO THE ASSETS PRIOR TO THE
EFFECTIVE TIME. SELLER SHALL BE LIABLE AND RESPONSIBLE FOR (AND ENTITLED TO ANY
REFUNDS WITH RESPECT TO) ALL PROPERTY COSTS INCURRED PRIOR TO THE EFFECTIVE
TIME.


(C)         RIGHT-OF-WAY FEES, INSURANCE PREMIUMS AND OTHER PROPERTY COSTS THAT
ARE PAID PERIODICALLY AND CANNOT BE ACCURATELY IDENTIFIED AS BEING INCURRED WHEN
PAID SHALL BE PRORATED BASED ON THE NUMBER OF DAYS IN THE APPLICABLE PERIOD
FALLING BEFORE AND THE NUMBER OF DAYS IN THE APPLICABLE PERIOD FALLING AT OR
AFTER THE EFFECTIVE TIME.


(D)        AD VALOREM, PRODUCTION, SEVERANCE AND SIMILAR TAXES SHALL BE PRORATED
BASED ON THE NUMBER OF UNITS ACTUALLY PRODUCED, PURCHASED OR SOLD OR PROCEEDS OF
SALE, AS APPLICABLE, BEFORE, AND AT OR AFTER, THE EFFECTIVE TIME. IN EACH CASE,
PURCHASER SHALL BE RESPONSIBLE FOR THE PORTION ALLOCATED TO THE PERIOD AT AND
AFTER THE EFFECTIVE TIME, AND SELLER SHALL BE RESPONSIBLE FOR THE PORTION
ALLOCATED TO THE PERIOD BEFORE THE EFFECTIVE TIME.


(E)         FOR PURPOSES OF ALLOCATING PRODUCTION (AND ACCOUNTS RECEIVABLE WITH
RESPECT THERETO), UNDER THIS SECTION 1.6, (I) LIQUID HYDROCARBONS SHALL BE
DEEMED TO BE “FROM OR ATTRIBUTABLE TO” THE PROPERTIES WHEN THEY PASS THROUGH THE
PIPELINE CONNECTING INTO THE STORAGE FACILITIES INTO WHICH THEY ARE RUN AND (II)
GASEOUS HYDROCARBONS SHALL BE

8


--------------------------------------------------------------------------------





DEEMED TO BE “FROM OR ATTRIBUTABLE TO” THE PROPERTIES WHEN THEY PASS THROUGH THE
DELIVERY POINT SALES METERS ON THE PIPELINES THROUGH WHICH THEY ARE TRANSPORTED.
SELLER SHALL UTILIZE REASONABLE INTERPOLATIVE PROCEDURES TO ARRIVE AT AN
ALLOCATION OF PRODUCTION WHEN EXACT METER READINGS OR GAUGING AND STRAPPING DATA
IS NOT AVAILABLE. SELLER SHALL PROVIDE TO PURCHASER, NO LATER THAN FOUR (4)
BUSINESS DAYS PRIOR TO CLOSING, ALL DATA NECESSARY TO SUPPORT ANY ESTIMATED
ALLOCATION, FOR PURPOSES OF ESTABLISHING THE ADJUSTMENT TO THE PURCHASE PRICE
PURSUANT TO SECTION 2.2 HEREOF THAT WILL BE USED TO DETERMINE THE CLOSING
PAYMENT.


ARTICLE II
PURCHASE PRICE


SECTION 2.1             PURCHASE PRICE.  THE PURCHASE PRICE FOR THE ASSETS (THE
“PURCHASE PRICE”) SHALL BE TWENTY FOUR MILLION ONE HUNDRED TWENTY THOUSAND
DOLLARS (U.S. $24,120,000.00) ADJUSTED AS PROVIDED IN SECTION 2.2.


SECTION 2.2             ADJUSTMENTS TO PURCHASE PRICE.  THE PURCHASE PRICE FOR
THE ASSETS SHALL BE ADJUSTED AS FOLLOWS:


(A)         REDUCED BY THE AGGREGATE AMOUNT OF THE PROCEEDS RECEIVED BY SELLER
FROM THE SALE OF HYDROCARBONS AND OTHER PROCEEDS EARNED AND ATTRIBUTABLE TO THE
ASSETS DURING THE ADJUSTMENT PERIOD;


(B)        REDUCED IN ACCORDANCE WITH SECTION 3.5, BY AN AMOUNT EQUAL TO THE
ALLOCATED VALUE OF THOSE PROPERTIES (I) WITH RESPECT TO WHICH PREFERENTIAL
PURCHASE RIGHTS HAVE BEEN EXERCISED PRIOR TO CLOSING OR (II) THAT CANNOT BE
TRANSFERRED AT CLOSING BECAUSE CONSENTS TO THE ASSIGNMENTS OF THOSE PROPERTIES
HAVE NOT BEEN OBTAINED;


(C)         REDUCED BY THE AGGREGATE AMOUNTS PAYABLE TO OWNERS OF WORKING
INTERESTS, ROYALTIES AND OVERRIDING ROYALTIES AND OTHER INTERESTS IN THE
PROPERTIES HELD IN SUSPENSE BY SELLER AS OF THE CLOSING DATE UNLESS THE
SUSPENDED FUNDS ARE TRANSFERRED BY SELLER TO PURCHASER ON THE CLOSING DATE;


(D)        REDUCED BY SELLER’S PRO-RATA SHARE OF AD VALOREM TAXES;


(E)         REDUCED IN ACCORDANCE WITH ARTICLE 3 BY AMOUNTS AS REMEDIES FOR
TITLE DEFECTS;


(F)         INCREASED BY THE AMOUNT OF ALL PROPERTY COSTS WHICH HAVE BEEN PAID
BY SELLER AND INCURRED DURING THE ADJUSTMENT PERIOD, EXCEPT FOR ANY PROPERTY
COSTS AND OTHER SUCH COSTS ALREADY DEDUCTED IN THE DETERMINATION OF PROCEEDS IN
SECTION 2.2(A);


(G)        INCREASED OR DECREASED, AS APPROPRIATE, PURSUANT TO THE PROVISIONS OF
SECTION 7.8 DEALING WITH GAS IMBALANCES AND/OR TAKE-OR-PAY MAKE-UP OBLIGATIONS;
AND


(H)        INCREASED BY THE AMOUNT OF ANY TITLE BENEFIT PURSUANT TO SECTION
3.5(C).

9


--------------------------------------------------------------------------------





(I)          INCREASED OR DECREASED BY OTHER AMOUNTS MUTUALLY AGREED TO BY
SELLER AND PURCHASER.

All such adjustments shall be determined in accordance with generally accepted
accounting principles and Council of Petroleum Accountants Society (COPAS)
standards.

The adjustment described in Section 2.2(a) shall serve to satisfy, up to the
amount of the adjustment, Purchaser’s entitlement under Section 1.6 to
Hydrocarbon production from or attributable to the Properties during the
Adjustment Period, and to the other income, proceeds, receipts and credits
earned with respect to the Assets during the Adjustment Period. Purchaser shall
not have any separate rights to receive any production or income, proceeds,
receipts and credits with respect to which an adjustment has been made. 
Similarly, the adjustment described in Section 2.2(f) shall serve to satisfy, up
to the amount of the adjustment, Purchaser’s obligation under Section 1.6 to pay
Property Costs and other costs attributable to the ownership and operation of
the Assets which are incurred during the Adjustment Period. Purchaser shall not
be separately obligated to pay for any Property Costs or other such costs with
respect to which an adjustment has been made.


SECTION 2.3             ALLOCATION OF PURCHASE PRICE.

Attached hereto as Exhibit 2.3 is an agreed allocation of the unadjusted
Purchase Price among the Assets, which has been made in compliance with the
principles of Section 1060 of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury regulations thereunder.  The “Allocated Value” for any
Asset shall equal the portion of the unadjusted Purchase Price allocated to such
Asset on Exhibit 2.3, increased or decreased by its respective proportionate
share of the price adjustments described in Section 2.2.  Seller, however, makes
no representation or warranty to Purchaser as to the accuracy of such values. 
Seller and Purchaser agree (i) that the Allocated Values shall be used by Seller
and Purchaser as the basis for notices to holders of preferential rights to
purchase and (ii) that neither Seller nor Purchaser will take positions
inconsistent with the Allocated Values in notices to government authorities, in
audit or other proceedings with respect to Taxes, in notices to holders of
preferential rights to purchase.


SECTION 2.4             DEPOSIT.  CONCURRENTLY WITH THE EXECUTION OF THIS
AGREEMENT, PURCHASER SHALL WIRE TRANSFER TO SELLER AN EARNEST MONEY DEPOSIT AN
AMOUNT EQUAL TO NINE HUNDRED NINETY THOUSAND DOLLARS ($990,000.00) (THE
“DEPOSIT”). THE DEPOSIT SHALL BE APPLIED AGAINST THE PURCHASE PRICE IF THE
CLOSING OCCURS OR SHALL BE OTHERWISE DISTRIBUTED IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.


ARTICLE III
TITLE MATTERS


SECTION 3.1             SELLER’S TITLE.


(A)         SELLER REPRESENTS AND WARRANTS TO PURCHASER THAT SELLER’S TITLE TO
THE WELLS AND PUDS SHOWN ON EXHIBIT 1.2(B) AS OF THE EFFECTIVE TIME IS (AND AS
OF THE CLOSING DATE SHALL BE) DEFENSIBLE TITLE.  SELLER’S REPRESENTATION AND
WARRANTY REGARDING DEFENSIBLE TITLE IS EXPRESSLY LIMITED TO THE DRILLING UNITS
OF THE WELLS AND THE LANDS COVERED BY THE PUDS DESCRIBED ON EXHIBIT 1.2(B) AND
SELLER EXPRESSLY DISCLAIMS AND

10


--------------------------------------------------------------------------------





NEGATES ALL OTHER WARRANTIES OF ANY TITLE WHATSOEVER, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE.


(B)        THE ASSIGNMENT AND BILL OF SALE TO BE DELIVERED BY SELLER TO
PURCHASER SHALL BE IN FORM IDENTICAL TO THE ASSIGNMENT SHOWN ON EXHIBIT 3.1(B)
ATTACHED HERETO, SUBJECT TO THE PERMITTED ENCUMBRANCES. THE ASSIGNMENT AND BILL
OF SALE SHALL BE WITHOUT WARRANTY OF TITLE, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE.  THE ASSIGNMENT AND BILL OF SALE SHALL TRANSFER TO PURCHASER ALL
RIGHTS OR ACTIONS ON TITLE WARRANTIES GIVEN OR MADE BY SELLER’S PREDECESSORS
(OTHER THAN AFFILIATES OF SELLER), TO THE EXTENT SELLER MAY LEGALLY TRANSFER
SUCH RIGHTS.


SECTION 3.2             DEFENSIBLE TITLE.

As used in this Agreement, the term “Defensible Title” means that title of
Seller limited to the Wells shown in Exhibit 1.2(b) only which, subject to
Permitted Encumbrances:  For purposes of this Article 3, references to Wells
shall include both Wells and PUDs.


(A)         ENTITLES SELLER TO RECEIVE A SHARE OF THE HYDROCARBONS PRODUCED,
SAVED AND MARKETED FROM ANY UNIT OR WELL THROUGHOUT THE DURATION OF THE
PRODUCTIVE LIFE OF SUCH UNIT OR WELL AFTER SATISFACTION OF ALL ROYALTIES,
OVERRIDING ROYALTIES, NONPARTICIPATING ROYALTIES, NET PROFITS INTERESTS OR OTHER
SIMILAR BURDENS ON OR MEASURED BY PRODUCTION OF HYDROCARBONS (“NET REVENUE
INTEREST”) OF NOT LESS THAN THE NET REVENUE INTEREST SHARE SHOWN IN EXHIBIT
1.2(B) FOR THE WELLS, EXCEPT DECREASES IN CONNECTION WITH THOSE OPERATIONS IN
WHICH SELLER MAY AFTER THE EFFECTIVE TIME BE A NON-CONSENTING CO-OWNER,
DECREASES RESULTING FROM THE ESTABLISHMENT OR AMENDMENT AFTER THE EFFECTIVE TIME
OF UNITS, AND DECREASES REQUIRED TO ALLOW OTHER WORKING INTEREST OWNERS TO MAKE
UP PAST UNDERPRODUCTION OR PIPELINES TO MAKE UP PAST UNDER DELIVERIES;


(B)        OBLIGATES SELLER TO BEAR A PERCENTAGE OF THE PROPERTY COSTS RELATING
TO ANY UNIT OR WELL NOT GREATER THAN THE “WORKING INTEREST” SHOWN IN EXHIBIT
1.2(B) FOR WELLS WITHOUT INCREASE THROUGHOUT THE PRODUCTIVE LIFE OF SUCH WELLS
OR UNITS EXCEPT INCREASES RESULTING FROM CONTRIBUTION REQUIREMENTS WITH RESPECT
TO DEFAULTING CO-OWNERS UNDER APPLICABLE OPERATING AGREEMENTS AND INCREASES THAT
ARE ACCOMPANIED BY AT LEAST A PROPORTIONATE INCREASE IN SELLER’S NET REVENUE
INTEREST; AND


(C)         IS FREE AND CLEAR OF LIENS, ENCUMBRANCES, OBLIGATIONS, SECURITY
INTERESTS, PLEDGES OR OTHER DEFECTS.

The term “Title Defect” shall mean any liens, encumbrances, obligations,
security interests, pledges, insufficient or defective legal description, lease
termination, gaps in the chain of title or other defects, including, without
limitation, discrepancies in Net Revenue Interest or Working Interest, that
cause or if asserted would cause a breach of Seller’s representation and
warranty of Defensible Title in Section 3.1(a).  For purposes hereof, if any
Well or Unit is in an illegal or unauthorized location, then such condition
shall be treated as a Title Defect for purposes of this Agreement.

The term “Title Benefit” shall mean any right, circumstance or condition that
operates to increase the Net Revenue Interest of Seller in any Property above
that shown on Exhibit 1.2(b),

11


--------------------------------------------------------------------------------




without causing a greater than proportionate increase in Seller’s Working
Interest above that shown in Exhibit 1.2(b).


SECTION 3.3             PERMITTED ENCUMBRANCES.

As used herein, the term “Permitted Encumbrances” shall mean any or all of the
following:


(A)         ROYALTIES AND ANY OVERRIDING ROYALTIES, REVERSIONARY INTERESTS AND
OTHER BURDENS TO THE EXTENT THAT THEY DO NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REDUCE SELLER’S NET REVENUE INTEREST BELOW THAT SHOWN IN EXHIBIT 1.2(B) AND
EXHIBIT 1.2(C) OR INCREASE SELLER’S WORKING INTEREST ABOVE THAT SHOWN IN EXHIBIT
1.2(B) AND EXHIBIT 1.2(C) WITHOUT A CORRESPONDING INCREASE IN THE NET REVENUE
INTEREST;


(B)        ALL LEASES, UNIT AGREEMENTS, POOLING AGREEMENTS, OPERATING
AGREEMENTS, PRODUCTION SALES CONTRACTS, DIVISION ORDERS AND OTHER CONTRACTS
APPLICABLE TO THE ASSETS, TO THE EXTENT THAT THEY DO NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REDUCE SELLER’S NET REVENUE INTEREST BELOW THAT SHOWN IN EXHIBIT
1.2(B) AND EXHIBIT 1.2(C) OR INCREASE SELLER’S WORKING INTEREST ABOVE THAT SHOWN
IN EXHIBIT 1.2(B) AND EXHIBIT 1.2(C) WITHOUT A CORRESPONDING INCREASE IN THE NET
REVENUE INTEREST;


(C)         PREFERENTIAL RIGHTS TO PURCHASE THE ASSETS WITH RESPECT TO WHICH,
PRIOR TO CLOSING, (I) WAIVERS ARE OBTAINED FROM THE HOLDERS OF SUCH PREFERENTIAL
RIGHTS TO PURCHASE AND/OR (II) THE APPROPRIATE TIME PERIOD FOR ASSERTING SUCH
RIGHTS HAS EXPIRED WITHOUT AN EXERCISE OF SUCH RIGHTS;


(D)        THIRD-PARTY CONSENT TO ASSIGNMENT REQUIREMENTS AND SIMILAR
RESTRICTIONS WITH RESPECT TO WHICH WAIVERS OR CONSENTS ARE OBTAINED BY SELLER
FROM THE APPROPRIATE PARTIES PRIOR TO THE CLOSING DATE OR THE APPROPRIATE TIME
PERIOD FOR ASSERTING THE RIGHT HAS EXPIRED OR WHICH NEED NOT BE SATISFIED PRIOR
TO A TRANSFER;


(E)         LIENS FOR CURRENT TAXES OR ASSESSMENTS NOT YET DELINQUENT OR, IF
DELINQUENT, BEING CONTESTED IN GOOD FAITH BY APPROPRIATE ACTIONS;


(F)         LIENS OR CHARGES ARISING IN THE ORDINARY COURSE OF BUSINESS FOR
AMOUNTS NOT YET DELINQUENT (INCLUDING ANY AMOUNTS BEING WITHHELD AS PROVIDED BY
LAW), OR IF DELINQUENT, BEING CONTESTED IN GOOD FAITH BY APPROPRIATE ACTIONS;


(G)        ALL RIGHTS TO CONSENT, BY REQUIRED NOTICES TO, FILINGS WITH, OR OTHER
ACTIONS BY GOVERNMENTAL BODIES IN CONNECTION WITH THE SALE OR CONVEYANCE OF OIL
AND GAS LEASES OR INTERESTS THEREIN IF THEY ARE NOT REQUIRED PRIOR TO THE SALE
OR CONVEYANCE;


(H)        RIGHTS OF REASSIGNMENT ARISING UPON FINAL INTENTION TO ABANDON OR
RELEASE THE ASSETS, OR ANY OF THEM;


(I)          EASEMENTS, RIGHTS-OF-WAY, SERVITUDES, PERMITS, SURFACE LEASES AND
OTHER RIGHTS IN RESPECT OF SURFACE OPERATIONS TO THE EXTENT THAT THEY DO NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REDUCE SELLER’S NET REVENUE INTEREST BELOW
THAT SHOWN IN EXHIBITS 1.2(B) AND

12


--------------------------------------------------------------------------------





EXHIBIT 1.2(C) OR INCREASE SELLER’S WORKING INTEREST ABOVE THAT SHOWN IN
EXHIBITS 1.2(B) AND EXHIBIT 1.2(C) WITHOUT A CORRESPONDING INCREASE IN NET
REVENUE INTEREST;


(J)          TO THE EXTENT DISCLOSED ON EXHIBIT 5.24, CALLS ON PRODUCTION UNDER
EXISTING CONTRACTS;


(K)         ALL RIGHTS RESERVED TO OR VESTED IN ANY GOVERNMENTAL BODY TO CONTROL
OR REGULATE ANY OF THE ASSETS IN ANY MANNER AND ALL OBLIGATIONS AND DUTIES UNDER
ALL APPLICABLE LAWS, RULES AND ORDERS OF ANY SUCH GOVERNMENTAL BODY OR UNDER ANY
FRANCHISE, GRANT, LICENSE OR PERMIT ISSUED BY ANY SUCH GOVERNMENTAL BODY;


(L)          ANY ENCUMBRANCE AFFECTING THE ASSETS WHICH IS DISCHARGED BY SELLER
PRIOR TO OR AT CLOSING OR WHICH IS EXPRESSLY ASSUMED, BONDED OR PAID BY
PURCHASER PRIOR TO OR AT CLOSING;


(M)        ANY MATTERS SHOWN ON EXHIBIT 1.2(A), EXHIBIT 1.2(B) AND EXHIBIT
1.2(C); AND


(N)        ANY OTHER LIENS, CHARGES, ENCUMBRANCES, DEFECTS OR IRREGULARITIES
WHICH DO NOT, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY DETRACT FROM THE
VALUE OF OR MATERIALLY INTERFERE WITH THE USE OR OWNERSHIP OF THE ASSETS SUBJECT
THERETO OR AFFECTED THEREBY (AS CURRENTLY USED OR OWNED), WHICH WOULD BE
ACCEPTED BY A REASONABLY PRUDENT PURCHASER ENGAGED IN THE BUSINESS OF OWNING AND
OPERATING OIL AND GAS ASSETS, AND WHICH DO NOT REDUCE SELLER’S NET REVENUE
INTEREST BELOW THAT SHOWN IN EXHIBIT 1.2(B) AND EXHIBIT 1.2(C), OR INCREASE
SELLER’S WORKING INTEREST ABOVE THAT SHOWN IN EXHIBIT 1.2(B) AND EXHIBIT 1.2(C)
WITHOUT A CORRESPONDING INCREASE IN NET REVENUE INTEREST.


SECTION 3.4             NOTICE OF TITLE DEFECTS.


(A)         TO ASSERT A CLAIM ARISING OUT OF A BREACH OF SELLER’S REPRESENTATION
AND WARRANTY OF DEFENSIBLE TITLE IN SECTION 3.1(A), PURCHASER MUST DELIVER CLAIM
NOTICES TO SELLER (EACH A “TITLE DEFECT NOTICE”) ON OR BEFORE TWELVE (12)
BUSINESS DAYS PRIOR TO THE CLOSING DATE (THE “TITLE CLAIM DATE”), EXCEPT AS
OTHERWISE PROVIDED IN SECTIONS 3.5, 3.6, 3.7 OR 3.8. EACH TITLE DEFECT NOTICE
SHALL BE IN WRITING AND SHALL INCLUDE (I) A DESCRIPTION OF THE ALLEGED TITLE
DEFECT(S), (II) THE WELLS AFFECTED BY THE TITLE DEFECT (EACH A “TITLE DEFECT
PROPERTY”), (III) THE ALLOCATED VALUES OF EACH TITLE DEFECT PROPERTY, (IV)
SUPPORTING DOCUMENTS REASONABLY NECESSARY FOR SELLER (AS WELL AS ANY TITLE
ATTORNEY OR EXAMINER HIRED BY SELLER) TO VERIFY THE EXISTENCE OF THE ALLEGED
TITLE DEFECT(S) AND (V) THE AMOUNT BY WHICH PURCHASER REASONABLY BELIEVES THE
ALLOCATED VALUES OF EACH TITLE DEFECT PROPERTY ARE REDUCED BY THE ALLEGED TITLE
DEFECT(S) AND THE COMPUTATIONS AND INFORMATION UPON WHICH PURCHASER’S BELIEF IS
BASED. PURCHASER SHALL BE DEEMED TO HAVE WAIVED ALL BREACHES OF SELLER’S
REPRESENTATION AND WARRANTY OF DEFENSIBLE TITLE IN SECTION 3.1(A) OF WHICH
SELLER HAS NOT BEEN GIVEN NOTICE ON OR BEFORE THE TITLE CLAIM DATE.


(B)        SELLER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO DELIVER TO
PURCHASER ON OR BEFORE THE TITLE CLAIM DATE WITH RESPECT TO EACH TITLE BENEFIT A
NOTICE (A “TITLE BENEFIT NOTICE”) INCLUDING (I) A DESCRIPTION OF THE TITLE
BENEFIT, (II) THE LEASES, UNITS OR

13


--------------------------------------------------------------------------------





WELLS AFFECTED, (III) THE ALLOCATED VALUES OF THE UNITS OR WELLS SUBJECT TO SUCH
TITLE BENEFIT AND (IV) THE AMOUNT BY WHICH THE SELLER REASONABLY BELIEVES THE
ALLOCATED VALUE OF THOSE UNITS OR WELLS IS INCREASED BY THE TITLE BENEFIT, AND
THE COMPUTATIONS AND INFORMATION UPON WHICH SELLER’S BELIEF IS BASED.  SELLER
SHALL BE DEEMED TO HAVE WAIVED ALL TITLE BENEFITS OF WHICH IT HAS NOT GIVEN
NOTICE ON OR BEFORE THE TITLE CLAIM DATE.


(C)         IN THE EVENT THAT SELLER RECEIVES A TITLE DEFECT NOTICE, SELLER
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ATTEMPT, AT ITS SOLE COST, TO
CURE OR REMOVE ANY TITLE DEFECTS OF WHICH IT HAS BEEN ADVISED BY PURCHASER IN
THE TITLE DEFECT NOTICE PRIOR TO CLOSING.


SECTION 3.5             REMEDIES FOR TITLE DEFECTS.


(A)         IN THE EVENT THAT ANY TITLE DEFECT IS NOT WAIVED BY PURCHASER OR
CURED ON OR BEFORE CLOSING SELLER SHALL, AT ITS SOLE ELECTION, SELECT ONE OF THE
FOLLOWING OPTIONS WHICH SHALL APPLY REGARDING UNCURED TITLE DEFECTS:

(I)            THE PURCHASE PRICE SHALL BE REDUCED BY AN AMOUNT AGREED UPON
(“TITLE DEFECT AMOUNT”) PURSUANT TO SECTION 3.5(D) OR 3.5(F) BY PURCHASER AND
SELLER AS BEING THE VALUE OF SUCH TITLE DEFECT, TAKING INTO CONSIDERATION THE
ALLOCATED VALUE OF THE PROPERTY SUBJECT TO SUCH TITLE DEFECT, THE PORTION OF THE
PROPERTY SUBJECT TO SUCH TITLE DEFECT, AND THE LEGAL EFFECT OF SUCH TITLE DEFECT
ON THE PROPERTY AFFECTED THEREBY; OR

(II)           SELLER MAY RETAIN THE AFFECTED PROPERTY, IN WHICH EVENT THE
AFFECTED PROPERTY SHALL BE DELETED FROM THIS AGREEMENT AND THE PURCHASE PRICE
SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE ALLOCATED VALUE OF SUCH AFFECTED
PROPERTY; PROVIDED, HOWEVER, THAT IF THE TITLE DEFECT AFFECTING THE AFFECTED
PROPERTY IS CURED WITHIN SIX (6) MONTHS OF CLOSING AND SELLER GIVES WRITTEN
NOTICE TO PURCHASER OF ITS ELECTION WITHIN SUCH TIME PERIOD, SELLER SHALL HAVE
THE OPTION TO SELL THE AFFECTED PROPERTY TO PURCHASER AND PURCHASER SHALL HAVE
THE OBLIGATION TO BUY THE AFFECTED PROPERTY FOR THE ALLOCATED VALUE THEREOF,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AS IF THE TRANSACTION HAD
OCCURRED AT CLOSING; OR


(B)        IF AFTER A REASONABLE TIME FOR GOOD FAITH NEGOTIATION, PURCHASER AND
SELLER HAVE FAILED TO AGREE ON THE AMOUNT BY WHICH THE PURCHASE PRICE SHOULD BE
REDUCED PURSUANT TO SECTION 3.5(D)(I), AND SELLER HAS NOT SELECTED THE OPTION
PROVIDED FOR IN 3.5(A)(II) PRIOR TO TWO BUSINESS DAYS PRIOR TO CLOSING, THE
DISPUTE SHALL BE SUBMITTED TO BINDING ARBITRATION AS PROVIDED IN SECTION 7.14.


(C)         WITH RESPECT TO EACH UNIT OR WELL AFFECTED BY TITLE BENEFITS
REPORTED UNDER SECTION 3.4(B), THE PURCHASE PRICE SHALL BE INCREASED BY AN
AMOUNT (THE “TITLE BENEFIT AMOUNT”) EQUAL TO THE INCREASE IN THE ALLOCATED VALUE
FOR SUCH UNIT OR WELL CAUSED BY SUCH TITLE BENEFITS, AS DETERMINED PURSUANT TO
SECTION 3.5(E).  THE CLOSING PAYMENT SHALL BE INCREASED BY SUCH TITLE BENEFIT
AMOUNT.


(D)        SECTION 3.5(D) SHALL BE THE EXCLUSIVE RIGHT AND REMEDY OF PURCHASER
WITH RESPECT TO SELLER’S BREACH OF ITS WARRANTY AND REPRESENTATION OF DEFENSIBLE
TITLE IN

14


--------------------------------------------------------------------------------





SECTION 3.1(A).  THE TITLE DEFECT AMOUNT RESULTING FROM A TITLE DEFECT SHALL BE
DETERMINED AS FOLLOWS:

(I)            IF PURCHASER AND SELLER MUTUALLY AGREE UPON THE TITLE DEFECT
AMOUNT, THAT AMOUNT SHALL BE THE TITLE DEFECT AMOUNT;

(II)           IF THE TITLE DEFECT IS A LIEN, ENCUMBRANCE OR OTHER CHARGE WHICH
IS UNDISPUTED AND THE AMOUNT OF SAME CAN BE EXACTLY DETERMINED AND AGREED UPON
BY PURCHASER AND SELLER, THEN THE TITLE DEFECT AMOUNT SHALL BE THE AMOUNT
NECESSARY TO BE PAID TO REMOVE THE TITLE DEFECT FROM THE TITLE DEFECT PROPERTY;

(III)          IF THE TITLE DEFECT REPRESENTS A DISCREPANCY BETWEEN (A) THE NET
REVENUE INTEREST FOR ANY TITLE DEFECT PROPERTY (WHICH HAS BEEN AGREED TO BY
SELLER AND PURCHASER) AND (B) THE NET REVENUE INTEREST OR PERCENTAGE STATED ON
EXHIBIT 1.2(B) AND EXHIBIT 1.2(C), THEN THE TITLE DEFECT AMOUNT SHALL EQUAL THE
FOLLOWING:  THE ALLOCATED VALUE OF SUCH TITLE DEFECT PROPERTY MINUS THE PRODUCT
OF THE ALLOCATED VALUE OF SUCH TITLE DEFECT PROPERTY MULTIPLIED BY A FRACTION,
THE NUMERATOR OF WHICH IS THE NET REVENUE INTEREST FOR THE TITLE DEFECT PROPERTY
AND THE DENOMINATOR OF WHICH IS THE NET REVENUE INTEREST OR PERCENTAGE OWNERSHIP
STATED ON EXHIBIT 1.2(B) AND EXHIBIT 1.2(C); AND

(IV)          IF THE TITLE DEFECT REPRESENTS AN OBLIGATION, ENCUMBRANCE, BURDEN
OR CHARGE UPON OR OTHER DEFECT IN TITLE TO THE TITLE DEFECT PROPERTY OF A TYPE
NOT DESCRIBED IN SUBSECTIONS (I), (II) OR (III) ABOVE, THE TITLE DEFECT AMOUNT
SHALL BE DETERMINED BY TAKING INTO ACCOUNT THE ALLOCATED VALUE OF THE TITLE
DEFECT PROPERTY, THE PORTION OF THE TITLE DEFECT PROPERTY AFFECTED BY THE TITLE
DEFECT, THE LEGAL EFFECT OF THE TITLE DEFECT, THE POTENTIAL ECONOMIC EFFECT OF
THE TITLE DEFECT OVER THE LIFE OF THE TITLE DEFECT PROPERTY, THE VALUES PLACED
UPON THE TITLE DEFECT BY PURCHASER AND SELLER AND SUCH OTHER FACTORS AS ARE
NECESSARY TO MAKE A PROPER EVALUATION.


(E)         THE TITLE BENEFIT AMOUNT FOR ANY TITLE BENEFIT SHALL BE THE PRODUCT
OF (A) THE ALLOCATED VALUE OF THE AFFECTED UNIT OR WELL MULTIPLIED BY (B)(I) A
FRACTION, THE NUMERATOR OF WHICH IS THE UPWARDLY REVISED NET REVENUE INTEREST
AND THE DENOMINATOR OF WHICH IS THE NET REVENUE INTEREST STATED ON EXHIBIT
1.2(B) AND EXHIBIT 1.2(C) MINUS (II) ONE.


(F)         SELLER AND PURCHASER SHALL ATTEMPT TO AGREE ON ALL TITLE DEFECT
AMOUNTS AND TITLE BENEFIT AMOUNTS PRIOR TO CLOSING. IF SELLER AND PURCHASER ARE
UNABLE TO AGREE BY NO LATER THAN TWO (2) BUSINESS DAYS PRIOR TO CLOSING, THE
DISPUTE SHALL BE SUBMITTED TO BINDING ARBITRATION AS PROVIDED IN SECTION 7.14.


(G)        NOTWITHSTANDING ANYTHING TO THE CONTRARY, THERE SHALL BE NO
ADJUSTMENTS TO THE PURCHASE PRICE OR OTHER REMEDIES PROVIDED BY SELLER FOR TITLE
DEFECTS UNLESS (I) EACH INDIVIDUAL TITLE DEFECT EXCEEDS $25,000.00 AND (II) THE
AGGREGATE AMOUNT OF ALL UNCURED TITLE DEFECTS EXCEEDS A DEDUCTIBLE IN AN AMOUNT
EQUAL TO ONE PERCENT (1%) OF THE PURCHASE PRICE, AFTER WHICH POINT PURCHASER
SHALL BE ENTITLED TO ADJUSTMENTS TO THE

15


--------------------------------------------------------------------------------





PURCHASE PRICE OR OTHER REMEDIES ONLY WITH RESPECT TO TITLE DEFECTS IN EXCESS OF
SUCH DEDUCTIBLE. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
AGGREGATE TITLE DEFECT AMOUNTS ATTRIBUTABLE TO THE EFFECTS OF ALL TITLE DEFECTS
UPON ANY TITLE DEFECT PROPERTY SHALL NOT EXCEED THE ALLOCATED VALUE OF THE TITLE
DEFECT PROPERTY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN
THE EVENT THAT THE CUMULATIVE REDUCTION TO THE PURCHASE PRICE FOR TITLE DEFECTS
PURSUANT TO ARTICLE 3 EXCEEDS THREE PERCENT (3%) OF THE UNADJUSTED PURCHASE
PRICE, PURCHASER MAY UNILATERALLY TERMINATE THIS AGREEMENT WITHOUT LIABILITY TO
SELLER. IF PURCHASER TERMINATES THIS AGREEMENT PURSUANT TO THIS SECTION,
PURCHASER SHALL BE ENTITLED TO A PROMPT REFUND OF THE FULL AMOUNT OF THE DEPOSIT
FROM SELLER.


SECTION 3.6             CONSENTS TO ASSIGNMENT AND PREFERENTIAL RIGHTS TO
PURCHASE.


(A)         SELLER SHALL EXERCISE REASONABLE EFFORTS TO OBTAIN ALL SUCH
PERMISSIONS, APPROVALS AND CONSENTS BY GOVERNMENTAL AUTHORITIES AND OTHERS WHICH
ARE REASONABLY OBTAINABLE BY CLOSING AND ARE REQUIRED TO VEST DEFENSIBLE TITLE
TO THE ASSETS IN PURCHASER.  SELLER SHALL NOTIFY PURCHASER AT LEAST FIVE (5)
BUSINESS DAYS PRIOR TO CLOSING OF ALL REQUIRED THIRD-PARTY CONSENTS TO THE
ASSIGNMENT OF THE ASSETS TO PURCHASER WHICH HAVE NOT BEEN OBTAINED AND THE
ASSETS TO WHICH THEY PERTAIN. IN NO EVENT SHALL THERE BE INCLUDED IN THE
ASSIGNMENT AND BILL OF SALE AT CLOSING ANY ASSET SUBJECT TO A CONSENT
REQUIREMENT THAT PROVIDES THAT TRANSFER OF THE ASSET WITHOUT CONSENT WILL RESULT
IN A TERMINATION OR OTHER MATERIAL IMPAIRMENT OF ANY RIGHTS IN RELATION TO SUCH
ASSET.  IN CASES WHERE THE ASSET SUBJECT TO SUCH A REQUIREMENT IS A CONTRACT AND
PURCHASER IS ASSIGNED THE ASSETS TO WHICH THE CONTRACT RELATES, BUT THE CONTRACT
IS NOT TRANSFERRED TO PURCHASER DUE TO THE UNWAIVED CONSENT REQUIREMENT, SELLER
SHALL CONTINUE AFTER CLOSING TO USE REASONABLE EFFORTS TO OBTAIN SUCH CONSENT SO
THAT SUCH CONTRACT CAN BE TRANSFERRED TO PURCHASER UPON RECEIPT OF SUCH CONSENT.
IN CASES WHERE THE ASSET SUBJECT TO SUCH A REQUIREMENT IS A PROPERTY AND THE
THIRD-PARTY CONSENT TO THE SALE AND TRANSFER OF THE PROPERTY IS NOT OBTAINED
PRIOR TO THE CLOSING DATE, PURCHASER MAY ELECT TO TREAT THE UNSATISFIED CONSENT
REQUIREMENT AS A TITLE DEFECT BY GIVING SELLER NOTICE THEREOF IN ACCORDANCE WITH
SECTION 3.4(A), EXCEPT THAT SUCH NOTICE MUST BE GIVEN AT LEAST TWO (2) BUSINESS
DAYS PRIOR TO THE CLOSING DATE.  IN SUCH EVENT, THE FAILURE TO OBTAIN SUCH
CONSENT TO ASSIGNMENT SHALL BE TREATED AS IF THE AFFECTED ASSETS WERE SUBJECT TO
A TITLE DEFECT THAT RESULTED IN THE COMPLETE LOSS OF TITLE TO SUCH ASSETS, THE
AFFECTED ASSETS SHALL BE EXCLUDED FROM THE ASSIGNMENT AND BILL OF SALE AND THE
PURCHASE PRICE SHALL BE REDUCED UNDER SECTION 2.2(B) BY THE ALLOCATED VALUE FOR
SUCH ASSETS. IF A CONSENT REQUIREMENT WITH RESPECT TO WHICH A PURCHASE PRICE
ADJUSTMENT IS MADE UNDER SECTION 3.4 IS SUBSEQUENTLY SATISFIED PRIOR TO THE DATE
OF THE FINAL ADJUSTMENT TO THE PURCHASE PRICE UNDER SECTION 9.4(B), SUBJECT TO
THE SAME TERMS AND PROVISIONS HEREOF AS IF SUCH PROPERTY HAD BEEN CONVEYED AT
CLOSING, PURCHASER SHALL PAY TO SELLER THE AMOUNT OF THE PREVIOUS REDUCTION IN
THE PURCHASE PRICE AND THE AFFECTED ASSETS SHALL BE ASSIGNED TO PURCHASER.


(B)        IF ANY PREFERENTIAL RIGHTS TO PURCHASE ANY ASSETS ARE EXERCISED PRIOR
TO CLOSING, THOSE ASSETS TRANSFERRED TO A HOLDER OF PREFERENTIAL RIGHT TO
PURCHASE AS A RESULT OF THE EXERCISE OF SUCH PREFERENTIAL RIGHTS SHALL BE
TREATED AS IF THOSE ASSETS WERE SUBJECT TO A TITLE DEFECT THAT RESULTED IN THE
COMPLETE LOSS OF TITLE TO SUCH ASSETS, AND THE

16


--------------------------------------------------------------------------------





PURCHASE PRICE SHALL BE REDUCED UNDER SECTION 2.2(B) BY THE ALLOCATED VALUE FOR
SUCH ASSETS. SELLER SHALL CONVEY SUCH ASSETS TO THE HOLDER OF PREFERENTIAL RIGHT
TO PURCHASE EXERCISING THE PREFERENTIAL RIGHT TO PURCHASE, AND SELLER SHALL
RETAIN THE CONSIDERATION PAID BY THE HOLDER OF PREFERENTIAL RIGHT TO PURCHASE
FOR SUCH ASSETS.


SECTION 3.7             CASUALTY LOSS.

After the date this Agreement is executed but prior to the Closing Date, if any
portion of the Assets is destroyed by fire or other casualty, this transaction
shall nevertheless close.  In the event that the loss resulting from the
casualty is an amount less than five percent (5%) of the unadjusted Purchase
Price, this transaction shall nevertheless close and Seller shall have no
obligation regarding the casualty. In the event that the resulting loss is an
amount equal to or greater than five percent (5%) of the unadjusted Purchase
Price, Seller, at Seller’s sole election, shall select one of the following
options which shall apply to the casualty: (i) Seller shall cause the Assets
affected by such casualty to be repaired or restored to at least its condition
prior to such casualty, at Seller’s sole cost, as promptly as reasonably
practicable (which work may extend after the Closing Date); or (ii) Seller
shall, at Closing, pay to Purchaser all sums paid to Seller by third parties by
reason of such casualty and shall assign to Purchaser all of Seller’s right,
title and interest (if any) in insurance claims, unpaid awards, and other rights
against third parties other than Seller Indemnitees arising out of the casualty;
or (iii) Seller may treat such casualty as a Title Defect with respect to the
affected Assets. In the event that Seller elects (i) or (iii) above, Seller
shall retain all rights to insurance and other claims against third parties with
respect to the casualty.


SECTION 3.8             CONDEMNATION LOSS.

After the date this Agreement is executed but prior to the Closing Date, if any
portion of the Assets is taken in condemnation or under right of eminent domain,
this transaction shall nevertheless close.  In such event, Seller, at Seller’s
sole election, shall select one of the following options which shall apply to
the taking: (i) Seller shall, at Closing, pay to Purchaser all sums paid to
Seller by third parties by reason of such taking and shall assign, transfer and
set over to Purchaser all of Seller’s right, title and interest (if any) in
insurance claims, unpaid awards, and other rights against third parties other
than Seller Indemnitees arising out of the taking; or (ii) Seller shall treat
the taking as if the affected Assets were subject to a Title Defect that
resulted in the complete loss of title to such Assets, and the Purchase Price
shall be reduced under Section 2.2 by the Allocated Value for such Assets.  In
the case of (ii) above, Seller shall retain all rights to insurance and other
claims against third parties with respect to the taking.


SECTION 3.9             LIMITATIONS ON APPLICABILITY.

The Seller’s representation and warranty of Defensible Title in Section 3.1(a)
shall terminate as of the Title Claim Date and shall have no further force and
effect thereafter.  Thereafter, Purchaser’s sole and exclusive remedies with
regard to title to the Assets shall be the special warranty of title to the
Leases contained in the Assignment and Bill of Sale.

17


--------------------------------------------------------------------------------



ARTICLE IV
ENVIRONMENTAL MATTERS


(A)         PURCHASER, ON BEHALF OF ITSELF AND EACH OF THE OTHER PURCHASER
INDEMNITEES, HEREBY FULLY RELEASES AND DISCHARGES THE SELLER INDEMNITEES FROM
ANY AND ALL CLAIMS AT LAW OR IN EQUITY, KNOWN OR UNKNOWN, WHETHER OCCURRING
BEFORE THE EFFECTIVE TIME, EXISTING AT THE EFFECTIVE TIME OR ARISING AFTER THE
EFFECTIVE TIME, CONTINGENT OR OTHERWISE, WITH RESPECT TO ALL MATTERS RELATING TO
MATERIAL ADVERSE ENVIRONMENTAL CONDITIONS, ENVIRONMENTAL LIABILITIES,
ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT, THE
PROTECTION OF THE ENVIRONMENT OR HEALTH EVEN IF SUCH DAMAGES OR CLAIMS ARE
CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT)
OF SELLER INDEMNITEES OR THE STRICT LIABILITY OF SELLER INDEMNITEES.


(B)        PURCHASER ACKNOWLEDGES THAT SELLER HAS NOT MADE AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
MATERIAL ADVERSE ENVIRONMENTAL CONDITIONS, ENVIRONMENTAL LAWS, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF THE ENVIRONMENT OR HEALTH, AND
THAT NOTHING IN ARTICLE 5 OR OTHERWISE SHALL BE CONSTRUED AS SUCH A
REPRESENTATION OR WARRANTY.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER


SECTION 5.1             DISCLAIMERS.


(A)         EXCEPT AS SET FORTH IN ARTICLES 3 AND 5 OF THIS AGREEMENT, THE
CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION 9.2(C) OR IN THE
ASSIGNMENT AND BILL OF SALE TO BE DELIVERED BY SELLER TO PURCHASER HEREUNDER,
(I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, STATUTORY
OR OTHERWISE AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE
OR COMMUNICATED (ORALLY OR IN WRITING) TO PURCHASER OR ANY OF ITS AFFILIATES,
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING, WITHOUT
LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN
PROVIDED TO PURCHASER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, ATTORNEY,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF SELLER’S AFFILIATES).


(B)        EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 3 OR THIS
ARTICLE 5, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR
NATURE OF ANY DESCRIPTIVE MEMORANDUM, DOCUMENTS, REPORTS OF ANY PETROLEUM
ENGINEERING CONSULTANT OR ANY GEOLOGICAL, GEOPHYSICAL OR SEISMIC DATA OR
INTERPRETATION RELATING TO THE

18


--------------------------------------------------------------------------------





ASSETS, (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS OR
PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE VALUE OF
THE ASSETS OR FUTURE REVENUES THAT MAY BE ATTRIBUTABLE TO THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS OR PETROLEUM SUBSTANCES FROM THE ASSETS, (VI) THE
MAINTENANCE, STATE OR REPAIR OR LACK THEREOF, PHYSICAL CONDITION, QUALITY,
SUITABILITY FOR ANY PURPOSE, DESIGN OR MARKETABILITY OF THE ASSETS, (VII) THE
CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES,
CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES, (VIII) THE ACCURACY AND/OR THE
COMPLETENESS OF ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE OR COMMUNICATED TO PURCHASER, ITS AFFILIATES OR ITS EMPLOYEES, AGENTS,
CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THIS AGREEMENT OR
ANY DISCUSSION OR PRESENTATION RELATING THERETO, (IX) ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY EQUIPMENT OR (X) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT
OR TRADEMARK INFRINGEMENT.  IT IS EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES
HERETO THAT PURCHASER SHALL BE DEEMED TO BE PURCHASING THE EQUIPMENT AND
PERSONAL PROPERTY IN ITS PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS”
AND “WHERE IS,” WITH ALL FAULTS.


(C)         ANY REPRESENTATION “TO THE KNOWLEDGE OF SELLER” OR “TO SELLER’S
KNOWLEDGE” IS LIMITED TO MATTERS WITHIN THE ACTUAL KNOWLEDGE OF THE OFFICERS OR
MANAGEMENT EMPLOYEES, INCLUDING, WITHOUT LIMITATION THOSE WITH TITLES OF
“MANAGER”, “VICE PRESIDENT” AND “PRESIDENT,” OF SELLER. ACTUAL KNOWLEDGE
INCLUDES INFORMATION ACTUALLY PERSONALLY KNOWN OR INFORMATION WHICH SHOULD HAVE
BEEN ASCERTAINED HAD A REASONABLE INQUIRY OR INVESTIGATION BEEN UNDERTAKEN.  THE
STANDARD OF REASONABLENESS IS THAT WHICH WOULD BE EXERCISED BY A REASONABLY
PRUDENT PERSON WHO HAS BEEN ADVISED THAT THE PERSON IS EXPECTED TO MAKE
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO CONDITIONS AND INFORMATION
RELATING TO THE ASSETS WHICH ARE TO BE CONVEYED.


(D)        SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 5.1, SELLER
REPRESENTS AND WARRANTS TO PURCHASER THE MATTERS SET OUT IN THIS ARTICLE 5.


SECTION 5.2             EXISTENCE AND QUALIFICATION.

Seller is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Texas.  Seller is duly qualified to do business
as a corporation in the respective jurisdictions where the Assets are located.

19


--------------------------------------------------------------------------------





SECTION 5.3             POWER.

Seller has the corporate power to enter into this Agreement, perform the terms
of this Agreement and consummate the transactions contemplated by this
Agreement.


SECTION 5.4             AUTHORIZATION AND ENFORCEABILITY.

The execution, delivery and performance of this Agreement have been or by
Closing will have been duly authorized by all necessary corporate action on the
part of Seller.  This Agreement has been duly executed and delivered by Seller
(and all documents required hereunder to be executed and delivered by Seller at
Closing will be duly executed and delivered by Seller) and this Agreement
constitutes the valid and binding obligation of Seller, enforceable in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy or other similar laws affecting the rights and remedies of
creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
As evidence of the foregoing, Seller has delivered to Purchaser simultaneous
with the execution of this Agreement a unanimous consent executed, adopted and
approved by the board of directors of Seller which specifically approves the
terms of this Agreement, the execution of this Agreement by Seller and the
completion of the transaction contemplated by this Agreement.


SECTION 5.5             NO CONFLICTS.

The execution, delivery and performance of this Agreement by Seller will not (i)
violate any provision of the certificate of incorporation or bylaws of Seller,
(ii) result in default (with due notice or lapse of time or both) or the
creation of any lien or encumbrance or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any note, bond, mortgage or indenture to which Seller is a party or which affect
the Assets, (iii) violate any judgment, order, ruling, or decree applicable to
Seller as a party in interest or (iv) violate any Laws, rule or decree
applicable to Seller or any of the Assets, except for rights to consent by,
required notices to, and filings with or other actions by Governmental Bodies
where the same are not required prior to the assignment of oil and gas
interests.


SECTION 5.6             PURCHASER’S LIABILITY FOR BROKERS’ FEES.

Purchaser shall not have any responsibility, liability or expense, as a result
of undertakings or agreements of Seller, for brokerage fees, finder’s fees,
agent’s commissions or other similar forms of compensation in connection with
this Agreement or any agreement or transaction contemplated hereby.


SECTION 5.7             LITIGATION.

Except as set forth in Exhibit 5.7, (a) no investigation, proceeding, action,
suit, or other legal proceeding of any kind or nature before any Governmental
Body or arbitrator (including any take-or-pay claims) is pending and (b) no
written notice from any Governmental Body or any other Person has been received
by Seller claiming any violation of or noncompliance with any Laws with respect
to the Assets.

20


--------------------------------------------------------------------------------





SECTION 5.8             TAXES AND ASSESSMENTS.

With respect to all Taxes related to the Assets, Seller warrants and represents
that (a) all reports, returns, statements (including estimated reports, returns
or statements), and other similar filings (the “Tax Returns”) relating to the
Assets required to be filed on or before the Closing Date by Seller with respect
to any Taxes have been or will be timely filed with the appropriate Governmental
Body in all jurisdictions in which such Tax Returns are required to be filed;
(b) such Tax Returns are true and correct in all material respects, and all
Taxes reported on such Tax Returns have been paid; (c) there are not currently
in effect any extension or waiver of any statute of limitations of any
jurisdiction regarding the assessment or collection of any Tax; (d) there are no
administrative proceedings or lawsuits pending against the Assets or Seller by
any taxing authority; and (e) there are no liens on any of the Assets except for
liens for Taxes not yet due.


SECTION 5.9             OUTSTANDING CAPITAL COMMITMENTS.

As of the Effective Time, there were no outstanding AFEs or other commitments,
either singly or in the aggregate, to make capital expenditures in excess of
$200,000.00 which are binding on the Assets.


SECTION 5.10           COMPLIANCE WITH LAWS.

To the knowledge of Seller, the Assets operated by Seller have been and are
currently in substantial compliance with the provisions and requirements of all
Laws of all Governmental Bodies having jurisdiction with respect to the Assets.


SECTION 5.11           CONTRACTS.

Exhibit 5.11 contains a list of all material Contracts pertaining to the
Assets.  Seller has paid its share of all costs including without limitation,
Property Costs, payable by Seller and is not in default under any Leases and
Contracts, except those being contested in good faith.


SECTION 5.12           PAYMENTS.

With respect to all Seller Operated Assets, all rentals, royalties, overriding
royalty interests, production payments, and other payments due and/or payable by
Seller to mineral, royalty and other interest owners prior to the Effective Time
with respect to the Assets and the Hydrocarbons produced therefrom or
attributable thereto have been properly and timely paid. Seller is not obligated
under any contract or agreement for the sale of gas from the Assets containing a
take-or-pay, advance payment, prepayment, or similar provision, or under any
gathering, transmission, or any other contract or agreement with respect to any
of the Assets to gather, deliver, process, or transport any gas without then or
thereafter receiving full payment therefor.


SECTION 5.13           GAS IMBALANCES.

Exhibit 5.13 sets forth all of Seller’s pipeline and production imbalances and
penalties as of the Effective Time arising with respect to the Assets. Except as
disclosed in Exhibit 5.13, as of

21


--------------------------------------------------------------------------------




the Effective Time, (i) no Person is entitled to receive any portion of the
Seller’s Hydrocarbons produced from the Assets or to receive cash or other
payments to “balance” any disproportionate allocation of Hydrocarbons produced
from the Assets under any operating agreement, gas balancing or storage
agreement, gas processing or dehydration agreement, gas transportation
agreement, gas purchase agreement, or other agreements, whether similar or
dissimilar, (ii) Seller is not obligated to deliver any quantities of gas or to
pay any penalties or other amounts, in connection with the violation of any of
the terms of any gas contract or other agreement with shippers with respect to
the Assets, and (iii) Seller is not obligated to pay any penalties or other
payments under any gas transportation or other agreement as a result of the
delivery of quantities of gas from the Wells in excess of the contract
requirements.


SECTION 5.14           GOVERNMENTAL AUTHORIZATIONS.

Seller has obtained and is maintaining all federal, state and local governmental
licenses, permits, franchises, orders, exemptions, variances, waivers,
authorizations, certificates, consents, rights, privileges and applications
therefor (the “Governmental Authorizations”) that are presently necessary or
required for the ownership and operation of the Seller Operated Assets. Seller
has operated the Seller Operated Assets in accordance with the conditions and
provisions of such Governmental Authorizations, and Seller has not received any
notices of violations. No proceedings are pending or, to Seller’s knowledge,
threatened, that might result in any modification, revocation, termination or
suspension of any such Governmental Authorizations or which would require any
corrective or remediation action by Seller.


SECTION 5.15           CONSENTS TO ASSIGNMENTS AND PREFERENTIAL PURCHASE RIGHTS.

Except as set forth on Exhibit 5.15, none of the Assets are subject to any
preferential rights to purchase, restrictions on assignment or required
third-party consents to assignment, which may be applicable to the transactions
contemplated by this Agreement, except for governmental consents and approvals
of assignments that are customarily obtained after Closing.


SECTION 5.16           NON-FOREIGN PERSON.

Seller is not a “foreign Person” within the meaning of Sections 1445 and 7701 of
the Code.


SECTION 5.17           PAYOUT BALANCES.

Exhibit 5.17 contains a complete and accurate list of the status of any “payout”
balances, as of the Effective Time, for the Wells and Units subject to any
reversion, adjustment at some level of cost recovery, payout or other event
other than termination of a Lease by its terms.


SECTION 5.18           CONDEMNATION.

To Seller’s knowledge, there is no actual or threatened taking of any part of
the Assets by reason of condemnation or eminent domain proceeding.

22


--------------------------------------------------------------------------------





SECTION 5.19           BANKRUPTCY.

There are no bankruptcy, reorganization, or similar arrangement proceedings
pending, being contemplated by or, to Seller’s knowledge, threatened against
Seller or any Affiliate of Seller.


SECTION 5.20           NGA.

No consent is required in connection with the transaction contemplated hereby
under the Natural Gas Policy Act of 1978, as amended. Seller is not an
interstate pipeline company within the meaning of the Natural Gas Act of 1938.


SECTION 5.21           INVESTMENT COMPANY.

Seller is not (a) an investment company or a company controlled by an investment
company within the meaning of the Investment Company Act of 1940, as amended, or
(b) subject in any respect to the provisions of said act.


SECTION 5.22           SUSPENSE ACCOUNTS.

Except as described on Exhibit 5.22 attached hereto, there are no obligations to
pay any interests of any kind held by Seller in suspense.


SECTION 5.23           MATERIAL CHANGES.

Except as provided for or disclosed in Exhibit 5.23 attached hereto and made a
part hereof, between the date of execution of this Agreement and the Closing
Date, there has not been and will not be any material adverse changes in the
operations of the Properties by Seller, which change was not the result of an
industry-wide development affecting other companies in the oil or gas
industries.


SECTION 5.24           CALLS ON PRODUCTION.

Except as disclosed on Exhibit 5.24 there are no calls upon, option to purchase,
or similar right with respect to any portion of Seller’s production from the
Assets and there are no contracts or agreements providing for the sale,
transportation, gathering or other marketing related contracts with respect to
any portion of Seller’s production from the Assets, except that may be cancelled
on less than thirty-one (31) days written notice.


SECTION 5.25           NO FORWARD SALES. 

Except as disclosed in Exhibit 5.25, Seller is not obligated by virtue of a
take-or-pay payment, advance payment or other similar payment (other than
royalties, overriding royalties and similar arrangements applicable to the
Properties reflected on Exhibit 1.2(a)), to deliver hydrocarbons, or proceeds
from the sale thereof, attributable to the Lease at some future time without
receiving payment therefore at or within 60 days after delivery.

23


--------------------------------------------------------------------------------





SECTION 5.26           WELLS TO BE PLUGGED AND ABANDONED.

Except as set forth in Exhibit 5.26, to Seller’s knowledge as of the Effective
Time, there are no Wells that Seller is currently obligated by applicable law,
or contract to plug and abandon because they are incapable of producing.  Seller
has not received any notification stating that Wells have been plugged and
abandoned in a manner that does not comply with all applicable requirements of
each Governmental Authority having jurisdiction over the Properties.


SECTION 5.27           NO SALE OR HYPOTHECATION. 

Prior to Closing Seller shall not sell, convey, transfer or encumber the
Properties without the written consent of Purchaser.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER.

Purchaser represents and warrants to Seller the following:


SECTION 6.1             EXISTENCE AND QUALIFICATION.

Purchaser is a corporation organized, validly existing and in good standing
under the laws of the state of its incorporation.  Purchaser is duly qualified
to do business as a corporation in the respective jurisdictions where the Assets
are located.


SECTION 6.2             POWER.

Purchaser has the corporate power to enter into this Agreement, perform the
terms of this Agreement and consummate the transactions contemplated by this
Agreement.


SECTION 6.3             AUTHORIZATION AND ENFORCEABILITY.

The execution, delivery and performance of this Agreement have been or by
Closing will have been duly authorized by all necessary corporate action on the
part of Purchaser.  This Agreement has been duly executed and delivered by
Purchaser (and all documents required hereunder to be executed and delivered by
Purchaser at Closing will be duly executed and delivered by Purchaser) and this
Agreement constitutes the valid and binding obligations of Purchaser,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). As evidence of the foregoing, Purchaser has delivered to
Seller simultaneous with the execution of this Agreement either a resolution or
a unanimous consent executed, adopted and approved by the board of directors of
Purchaser which specifically approves the terms of this Agreement, the execution
of this Agreement by Purchaser and the completion of the transaction
contemplated by this Agreement.

24


--------------------------------------------------------------------------------





SECTION 6.4             NO CONFLICTS.

The execution, delivery and performance of this Agreement by Purchaser, and the
transactions contemplated by this Agreement will not (i) violate any provision
of the certificate of incorporation or bylaws of Purchaser, (ii) result in a
material default (with due notice or lapse of time or both) or the creation of
any lien or encumbrance or give rise to any right of termination, cancellation
or acceleration under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license or agreement to which Purchaser is a party,
(iii) violate any judgment, order, ruling, or regulation applicable to Purchaser
as a party in interest, or (iv) violate any Law, rule or decree applicable to
Purchaser or any of the Assets, except for rights to consent by, required
notices to, and filings with or other actions by Governmental Bodies where the
same are not required prior to the assignment of oil and gas interests.


SECTION 6.5             SELLER’S LIABILITY FOR BROKERS’ FEES.

Seller shall not have any responsibility, liability or expense, as a result of
undertakings or agreements of Purchaser, for brokerage fees, finder’s fees,
agent’s commissions or other similar forms of compensation in connection with
this Agreement or any agreement or transaction contemplated hereby.


SECTION 6.6             LITIGATION.

As of the date of the execution of this Agreement there are (and as of the
Closing Date there will be) no actions, suits or proceedings pending, or to
Purchaser’s knowledge, threatened in writing, before any Governmental Body or
brought by any Person against Purchaser or any Affiliate of Purchaser with
respect to this Agreement, the transaction contemplated by this Agreement or the
Assets.


SECTION 6.7             FINANCING.

Purchaser has sufficient cash, available lines of credit or other sources of
immediately available funds in United States dollars to enable it to pay the
Closing Payment to Seller at the Closing.


SECTION 6.8             TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT.

With respect to the Texas Deceptive Trade Practices-Consumer Protection Act,
Tex. Bus. & Com. Code Ann. Section 17.41 et seq. (the “DTPA”), Purchaser
acknowledges, represents and warrants that Purchaser is purchasing the goods
and/or services covered by this Agreement for commercial or business use; that
Purchaser has assets of $5 million or more according to its most recent
financial statement prepared in accordance with generally accepted accounting
principles; that Purchaser has knowledge and experience in financial and
business matters that enable Purchaser to evaluate the merits and risks of a
transaction such as this; and that Purchaser is not in a significantly disparate
bargaining position with Seller.

25


--------------------------------------------------------------------------------





SECTION 6.9             NO RELIANCE.

Purchaser represents and warrants that Purchaser is knowledgeable of the oil and
gas business and of the usual and customary practices of producers such as
Seller.  Purchaser has been granted access to the Assets and the Records of
Seller relating to the Assets. In making the decision to enter into this
Agreement and consummate the transactions contemplated hereby, Purchaser has
relied exclusively on Purchaser’s own investigation and analysis of the
condition, value, characteristics and qualities of the Assets. Accordingly,
Purchaser acknowledges that Seller has not made and Purchaser shall not rely
upon any representation or warranty, express, implied, at common law, by statute
or otherwise, other than the warranty made in Section 3.1, the express
representations and warranties made in Article 5, the certificate of Seller to
be delivered pursuant to Section 9.2(c) and the special warranty of title in the
Assignment and Bill of Sale relating to the Assets.


ARTICLE VII
COVENANTS OF THE PARTIES


SECTION 7.1             ACCESS.


(A)         BETWEEN THE DATE OF EXECUTION OF THIS AGREEMENT AND THE CLOSING
DATE, SELLER WILL GIVE PURCHASER AND ITS REPRESENTATIVES ACCESS TO THE ASSETS
AND THE RIGHT TO COPY, AT PURCHASER’S EXPENSE, THE RECORDS IN SELLER’S
POSSESSION, FOR THE PURPOSE OF CONDUCTING AN INVESTIGATION OF THE ASSETS, BUT
ONLY TO THE EXTENT THAT SELLER MAY DO SO WITHOUT VIOLATING ANY OBLIGATIONS TO
ANY THIRD PARTY AND TO THE EXTENT THAT SELLER HAS AUTHORITY TO GRANT SUCH ACCESS
WITHOUT BREACHING ANY RESTRICTION BINDING ON SELLER. SUCH ACCESS BY PURCHASER
SHALL BE LIMITED TO SELLER’S NORMAL BUSINESS HOURS, AND ANY WEEKENDS AND AFTER
HOURS REQUESTED BY PURCHASER THAT CAN BE REASONABLY ACCOMMODATED BY SELLER, AND
PURCHASER’S INVESTIGATION SHALL BE CONDUCTED IN A MANNER THAT MINIMIZES
INTERFERENCE WITH THE OPERATION OF THE ASSETS. ALL INFORMATION OBTAINED BY
PURCHASER AND ITS REPRESENTATIVES UNDER THIS SECTION 7.1 SHALL BE SUBJECT TO THE
TERMS OF SECTION 7.7 AND THE TERMS OF THAT CERTAIN CONFIDENTIALITY AGREEMENT
BETWEEN SELLER AND PURCHASER DATED FEBRUARY 2, 2005 (THE “CONFIDENTIALITY
AGREEMENT”).


(B)        PURCHASER ACKNOWLEDGES THAT EXCEPT TO THE EXTENT CONTAINED IN AN
EXPRESS REPRESENTATION IN ARTICLES 3 AND 5 OF THIS AGREEMENT, THE CERTIFICATE OF
SELLER TO BE DELIVERED PURSUANT TO SECTION 9.2(C) OR THE ASSIGNMENT AND BILL OF
SALE, SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR
WRITTEN.  SELLER DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE AS TO THE ACCURACY OR COMPLETENESS OF INFORMATION OBTAINED BY
PURCHASER FROM SELLER OR AS TO SELLER’S TITLE TO THE ASSETS. IN ENTERING INTO
AND PERFORMING THIS AGREEMENT, PURCHASER HAS RELIED AND WILL RELY SOLELY UPON
ITS INDEPENDENT INVESTIGATION OF, AND JUDGMENT WITH RESPECT TO, THE ASSETS, THE
VALUE OF THE ASSETS, AND SELLER’S TITLE THERETO AND UPON THOSE REPRESENTATIONS
AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLES 3 AND 5 OF THIS

26


--------------------------------------------------------------------------------





AGREEMENT, THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION 9.2(C)
OR THE ASSIGNMENT AND BILL OF SALE.


SECTION 7.2             GOVERNMENT REVIEWS.

If applicable, this Agreement is subject to and conditioned upon compliance by
Seller and Purchaser with the HSR Act.  If required, Seller and Purchaser shall
in a timely manner (a) make all required filings, if any, with and prepare
applications to and conduct negotiations with, each governmental agency as to
which such filings, applications or negotiations are necessary or appropriate in
the consummation of the transactions contemplated hereby specifically including
but not limited to the HSR Act, (b) provide such information as each may
reasonably request to make such filings, prepare such applications and conduct
such negotiations and (c) request early termination or waiver of any applicable
waiting period under the HSR Act.  Purchaser shall bear the cost of the HSR Act
filing fee made in connection with this Agreement.  Each party shall cooperate
with and use all reasonable efforts to assist the other with respect to such
filings, applications and negotiations.


SECTION 7.3             NOTIFICATION OF BREACHES.

Until the Closing,


(A)         PURCHASER SHALL NOTIFY SELLER PROMPTLY AFTER PURCHASER OBTAINS
ACTUAL KNOWLEDGE THAT ANY REPRESENTATION OR WARRANTY OF SELLER CONTAINED IN THIS
AGREEMENT IS UNTRUE IN ANY MATERIAL RESPECT OR WILL BE UNTRUE IN ANY MATERIAL
RESPECT AS OF THE CLOSING DATE OR THAT ANY COVENANT OR AGREEMENT TO BE PERFORMED
OR OBSERVED BY SELLER PRIOR TO OR ON THE CLOSING DATE HAS NOT BEEN SO PERFORMED
OR OBSERVED IN ANY MATERIAL RESPECT.


(B)        SELLER SHALL NOTIFY PURCHASER PROMPTLY AFTER SELLER OBTAINS ACTUAL
KNOWLEDGE THAT ANY REPRESENTATION OR WARRANTY OF PURCHASER CONTAINED IN THIS
AGREEMENT IS UNTRUE IN ANY MATERIAL RESPECT OR WILL BE UNTRUE IN ANY MATERIAL
RESPECT AS OF THE CLOSING DATE OR THAT ANY COVENANT OR AGREEMENT TO BE PERFORMED
OR OBSERVED BY PURCHASER PRIOR TO OR ON THE CLOSING DATE HAS NOT BEEN SO
PERFORMED OR OBSERVED IN A MATERIAL RESPECT.

If any of Purchaser’s or Seller’s representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser’s or Seller’s
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such breach of representation, warranty, covenant or agreement shall (if
curable) be cured by the Closing (or, if the Closing does not occur, by the date
set forth in Section 9.1), then such breach shall be considered not to have
occurred for all purposes of this Agreement.


SECTION 7.4             ASSIGNMENTS AND BILLS OF SALE.

On the Closing Date, Seller shall execute and deliver to Purchaser Assignments
and Bills of Sale in sufficient number of originals to facilitate recording in
each county in which the Properties are located and Assignments and Bills of
Sale necessary to convey to Purchaser all

27


--------------------------------------------------------------------------------




federal or state leases, if any, in the form as prescribed by the applicable
Governmental Body and otherwise acceptable to Purchaser and Seller.


SECTION 7.5             PUBLIC ANNOUNCEMENTS.

Neither party shall make any press release, public announcement or public
disclosure regarding the existence of this Agreement, the contents hereof or the
transaction contemplated hereby until this Agreement has been signed by Seller
and Purchaser.  In such event, either party may make a press release, public
announcement or public disclosure regarding this Agreement after the form and
contents of the press release, public announcement or public disclosure have
been approved in writing by the other party.  In the event that the transaction
contemplated by this Agreement closes, either party may make a press release,
public announcement or public disclosure regarding this Agreement after the form
and contents of the press release, public announcement or public disclosure have
been approved in writing by the other party.  The foregoing provision shall not
restrict disclosures by Purchaser or Seller which are required by applicable
securities or other Laws or regulations of the applicable rules of any stock
exchange having jurisdiction over the disclosing party or its Affiliates.


SECTION 7.6             OPERATION OF BUSINESS PENDING CLOSING.

Prior to the Closing Date, Seller will (except as consented to in writing by
Purchaser or otherwise permitted under this Agreement):


(A)         OPERATE ITS BUSINESS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH RECENT PAST PRACTICES, AND WILL USE REASONABLE EFFORTS TO CAUSE THE
OPERATOR OF ANY PROPERTY (IF NOT THE SELLER) TO OPERATE THE SAME IN
SUBSTANTIALLY THE SAME MANNER AS THEY HAVE BEEN OPERATED PREVIOUSLY;


(B)        NOT TERMINATE, MATERIALLY AMEND, OR EXTEND ANY MATERIAL CONTRACTS OR
LIENS AFFECTED THE PROPERTIES, OR ENTER INTO OR COMMIT TO ENTER INTO ANY NEW
MATERIAL CONTRACTS OR LIENS RELATING TO THE PROPERTIES, OR SETTLE, COMPROMISE OR
WAIVE ANY MATERIAL RIGHT RELATING TO THE PROPERTIES;


(C)         MAINTAIN INSURANCE COVERAGE ON THE PROPERTIES IN AMOUNTS AND OF THE
TYPES PRESENTLY IN FORCE;


(D)        USE REASONABLE EFFORTS TO (OR CAUSE THE OPERATOR TO, IF SELLER IS NOT
THE OPERATOR) MAINTAIN IN FULL FORCE AND EFFECT THE LEASES, AND PAY ALL COSTS
AND EXPENSES AND PERFORM ALL MATERIAL OBLIGATIONS OF THE OWNER OF THE PROPERTIES
PROMPTLY WHEN DUE;


(E)         USE REASONABLE EFFORTS TO (OR CAUSE THE OPERATOR TO, IF SELLER IS
NOT THE OPERATOR) TO MAINTAIN ALL PERMITS, NOT TRANSFER, SELL, HYPOTHECATE,
ENCUMBER, OR OTHERWISE DISPOSE OF ANY PROPERTIES EXCEPT FOR SALES AND
DISPOSITIONS OF HYDROCARBONS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICES;


(F)         NOT GRANT OR CREATE ANY PREFERENTIAL RIGHT TO PURCHASE, RIGHT OF
FIRST REFUSAL OPPORTUNITY OR OTHER TRANSFER RESTRICTION OR REQUIREMENT WITH
RESPECT TO THE PROPERTIES EXCEPT IN CONNECTION WITH THE RENEWAL OR EXTENSION OF
LEASES AFTER THE EFFECTIVE TIME IF

28


--------------------------------------------------------------------------------





GRANTING OR CREATING SUCH RIGHT OR REQUIREMENT IS A CONDITION OF SUCH RENEWAL OR
EXTENSION;


(G)        USE REASONABLE EFFORTS TO (OR CAUSE THE OPERATOR TO, IF SELLER IS NOT
THE OPERATOR) MAINTAIN THE EQUIPMENT ASSOCIATED WITH THE PROPERTIES;


(H)        NOT MAKE ANY CHANGE IN ANY METHOD OF ACCOUNTING OR ACCOUNTING
PRACTICES OR POLICY WITH THE RESPECT TO THE PROPERTIES;


(I)          NOT INCUR OR ENTER INTO ANY FORWARD SALES OF GAS OR OTHER SALES OUT
OF THE ORDINARY COURSE OF BUSINESS OR SUFFER OR PERMIT TO BE CREATED ANY GAS
IMBALANCES AFFECTING THE PROPERTIES;


(J)          NOT INCUR ANY INDEBTEDNESS OR TAKE OR OMIT TO TAKE ANY ACTION THAT
WOULD CAUSE A LIEN OR ENCUMBRANCE TO ARISE OR EXIST ON THE PROPERTIES OR
OTHERWISE ALLOW A LIEN TO ATTACH OR ENCUMBER THE PROPERTIES;


(K)         NOT COMMIT TO PARTICIPATE IN ANY OPERATION ON THE PROPERTIES
ESTIMATED TO EXCEED $200,000 WITHOUT FIRST CONSULTING WITH PURCHASER IN GOOD
FAITH AND AFTER FIRST FURNISHING PURCHASER WILL ALL AVAILABLE TECHNICAL,
ECONOMICAL, AND OTHER FACTUAL SUPPORT FOR SELLER’S RECOMMENDATION AND ATTEMPTING
TO REACH AN AGREEMENT AS TO THE ELECTION TO BE MADE WHICH IS IN THE BEST
INTEREST OF THE PARTIES.


SECTION 7.7             INDEMNITY REGARDING ACCESS.

PURCHASER, ON BEHALF OF ITSELF AND THE PURCHASER INDEMNITEES, SHALL INDEMNIFY,
HOLD HARMLESS, DEFEND, SAVE, RELEASE AND COVENANTS NOT TO SUE SELLER
INDEMNITEES, THE OTHER OWNERS OF INTERESTS IN THE ASSETS, AND ALL SUCH PERSONS’
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES, FROM AND AGAINST ANY
AND ALL DAMAGES ARISING FROM OR RELATED TO ACCESS TO THE ASSETS BY THE PURCHASER
INDEMNITEES PURSUANT TO SECTION 7.1.

WITHOUT LIMITING THE FOREGOING, PURCHASER’S INDEMNIFICATION OF SELLER
INDEMNITEES, THE OTHER OWNERS OF INTERESTS IN THE ASSETS, AND ALL SUCH PERSONS’
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES, SHALL INCLUDE
INDEMNIFICATION AGAINST DAMAGES ARISING FROM OR RELATED TO PERSONAL INJURIES,
DEATH, PROPERTY DAMAGE AND CLAIMS MADE BY LANDOWNERS WHO OWN LAND ADJACENT TO
THE PROPERTIES ARISING FROM OR IN CONNECTION WITH ACTIVITIES, TESTS,
ENVIRONMENTAL ASSESSMENTS OR OTHER OPERATIONS CONDUCTED BY PURCHASER OR
PURCHASER’S REPRESENTATIVES RELATED TO THIS AGREEMENT.

PURCHASER’S INDEMNIFICATION OF SELLER INDEMNITEES, THE OTHER OWNERS OF INTERESTS
IN THE ASSETS, AND ALL SUCH PERSONS’ DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES, SHALL BE PURSUANT TO AND IN ACCORDANCE WITH ALL OF THE
INDEMNIFICATION PROVISIONS SET

29


--------------------------------------------------------------------------------




OUT IN SECTION 11.3(b) AND SHALL INCLUDE, WITHOUT LIMITATION, INDEMNIFICATION
AGAINST DAMAGES AND LITIGATION EXPENSES.


SECTION 7.8             GAS IMBALANCES AND TAKE-OR-PAY MAKE-UP OBLIGATIONS.

Subject to the adjustment to the Purchase Price as provided in this Section 7.8,
Purchaser expressly assumes Purchaser’s proportionate share of any and all
obligations attributable to gas production imbalances with co-owners of the
Properties and gas take-or-pay make-up obligations with purchasers or sellers of
natural gas from the Properties.  Should Purchaser (i) determine that the gas
imbalance information set out on Exhibit 5.13 is inaccurate and (ii) deliver a
written notice regarding the gas imbalance to Seller at least five (5) Business
Days prior to Closing, Seller shall review Purchaser’s information regarding the
alleged gas imbalance.  If it is determined that there is an inaccuracy as of
the Effective Time in the gas imbalance set forth on Exhibit 5.13, then the
Purchase Price shall be either increased (if there is aggregate underproduction)
or decreased (if there is aggregate overproduction) on the basis of $4.00 per
MMBtu. This adjustment to the Purchase Price shall be in full settlement of all
production imbalances on the Assets. Notwithstanding anything to the contrary
contained in this Section 7.8, there shall be no adjustment to the Purchase
Price if it is determined that actual imbalance volumes are within 15% above or
below those shown on Exhibit 5.13.

The adjustment to the Purchase Price as set forth in this Section 7.8 is
Purchaser’s exclusive remedy for (i) any gas imbalance, (ii) any breach of
Seller’s representation in Section 5.13 and (iii) any affirmation of such
representations in the certificate of Seller to be delivered pursuant to Section
9.2(c), and, at Closing, Purchaser shall assume Purchaser’s proportionate share
of Seller’s overproduced or underproduced position in the Wells as of the
Effective Date, including the responsibility for the payment of royalties with
respect to any imbalance and any obligation to balance, whether in cash or in
kind. Purchaser shall be deemed to have waived any breaches of Section 5.13 if
Purchaser fails to give timely written notice to Seller as provided above.


SECTION 7.9             CONSENTS AND PREFERENTIAL RIGHTS.


(A)         SELLER SHALL PROMPTLY PREPARE AND SEND NOTICES TO THE HOLDERS OF ANY
REQUIRED CONSENTS TO ASSIGNMENT OF ANY ASSETS REQUESTING SUCH CONSENTS. SELLER
SHALL USE REASONABLE EFFORTS TO OBTAIN ALL SUCH CONSENTS WHICH ARE REASONABLY
OBTAINABLE BY CLOSING AND ARE REQUIRED TO VEST DEFENSIBLE TITLE TO THE ASSETS IN
PURCHASER.  PURCHASER SHALL COOPERATE WITH SELLER IN SEEKING TO OBTAIN SUCH
CONSENTS. IN THE EVENT THAT SELLER IS UNABLE TO OBTAIN SUCH CONSENTS THAT ARE
REQUIRED TO VEST DEFENSIBLE TITLE TO THE ASSETS, PURCHASER MAY ELECT TO TREAT
THE UNSATISFIED CONSENT REQUIREMENT AS A TITLE DEFECT AND THE PROCEDURES SET
FORTH IN SECTION 3.5(A) SHALL APPLY.


(B)        SELLER SHALL PROMPTLY PREPARE AND SEND NOTICES TO THE HOLDERS OF ANY
APPLICABLE PREFERENTIAL RIGHTS TO PURCHASE ANY ASSET REQUESTING WAIVERS OF SUCH
PREFERENTIAL RIGHTS TO PURCHASE. THE CONSIDERATION PAYABLE UNDER THIS AGREEMENT
FOR ANY PARTICULAR ASSETS FOR PURPOSES OF PREFERENTIAL PURCHASE RIGHT NOTICES
SHALL BE THE ALLOCATED VALUE FOR SUCH ASSETS. SELLER SHALL USE REASONABLE
EFFORTS TO CAUSE SUCH WAIVERS OF PREFERENTIAL RIGHTS TO PURCHASE (OR THE
EXERCISE THEREOF) TO BE OBTAINED AND

30


--------------------------------------------------------------------------------





DELIVERED PRIOR TO CLOSING. PURCHASER SHALL COOPERATE WITH SELLER IN SEEKING TO
OBTAIN SUCH WAIVERS OF PREFERENTIAL RIGHTS.

If the holder of a preferential right to purchase exercises such right, Seller
shall tender to such third party the required interest in the affected Asset at
a price equal to the Allocated Value (reduced appropriately, as determined by
mutual agreement of Purchaser and Seller, if less than the entire Asset must be
tendered), and to the extent that such preferential right to purchase is
exercised and such interest in such Asset is actually sold to the third party so
exercising such right, the Assets transferred will be treated as if subject to a
Title Defect and the procedures set forth in Section 3.5(d) shall apply.

Should a holder of a preferential right to purchase fail to exercise its
preferential right to purchase as to any portion of the Assets prior to Closing
and the time for exercise or waiver has not yet expired prior to Closing,
subject to the remaining provisions of this Section 7.9, such Assets shall be
included in the transaction contemplated by this Agreement at Closing and the
following procedures shall be applicable:

(I)            AN ASSIGNMENT AND BILL OF SALE FROM SELLER TO PURCHASER OF THE
ASSETS AFFECTED BY SUCH PREFERENTIAL RIGHT TO PURCHASE SHALL BE DELIVERED INTO
AN ESCROW ACCOUNT, PURCHASER SHALL TAKE BENEFICIAL POSSESSION OF THE AFFECTED
ASSETS AND PURCHASER SHALL BE ENTITLED TO ALL PRODUCTION, INCOME, PROCEEDS,
RECEIPTS AND CREDITS TO WHICH PURCHASER WOULD BE ENTITLED UNDER SECTION11.1.
PURCHASER SHALL INDEMNIFY SELLER INDEMNITEES AGAINST DAMAGES FOR WHICH PURCHASER
WOULD BE LIABLE UNDER THE TERMS OF SECTIONS 11.2 AND 11.3 WITH RESPECT TO THE
AFFECTED ASSETS. RECORD TITLE TO THE AFFECTED ASSETS SHALL NOT BE TRANSFERRED
AND THE ASSIGNMENT AND BILL OF SALE SHALL NOT BE RELEASED TO PURCHASER FROM THE
ESCROW ACCOUNT UNTIL SUCH PREFERENTIAL RIGHT TO PURCHASE HAS BEEN WAIVED OR HAS
EXPIRED. PURCHASER’S INDEMNIFICATION OF SELLER INDEMNITEES SHALL BE PURSUANT TO
AND IN ACCORDANCE WITH THE INDEMNIFICATION PROVISIONS SET OUT IN SECTION 11.3(B)
AND SHALL INCLUDE, WITHOUT LIMITATION, INDEMNIFICATION AGAINST DAMAGES AND
LITIGATION EXPENSES.

(II)           SELLER SHALL CONTINUE TO USE REASONABLE EFFORTS TO OBTAIN THE
WAIVER OF THE PREFERENTIAL RIGHT TO PURCHASE AND SHALL CONTINUE TO BE
RESPONSIBLE FOR THE COMPLIANCE WITH THE PREFERENTIAL RIGHT TO PURCHASE.

(III)          SHOULD THE HOLDER OF THE PREFERENTIAL RIGHT TO PURCHASE EXERCISE
SAME, PURCHASER AND SELLER AGREE TO CAUSE THE AFFECTED ASSETS TO BE TRANSFERRED
TO SUCH HOLDER ON THE TERMS AND PROVISIONS SET OUT HEREIN AND IN THE APPLICABLE
PREFERENTIAL RIGHT TO PURCHASE PROVISION. IN SUCH EVENT, SELLER SHALL PAY THE
ALLOCATED VALUE, SUBJECT TO APPLICABLE ADJUSTMENTS, FOR SUCH ASSET TO PURCHASER,
AND SELLER SHALL BE ENTITLED TO RETAIN THE CONSIDERATION PAID FOR THE AFFECTED
ASSET BY THE HOLDER OF THE PREFERENTIAL RIGHT TO PURCHASE.

(IV)          IF THE PREFERENTIAL RIGHT TO PURCHASE IS WAIVED AFTER THE CLOSING
DATE OR IF THE TIME LIMIT FOR THE EXERCISE OF THE PREFERENTIAL RIGHT TO PURCHASE

31


--------------------------------------------------------------------------------




EXPIRES WITHOUT BEING EXERCISED, SELLER AND PURCHASER SHALL TAKE ALL REASONABLE
ACTIONS NECESSARY TO ENSURE THAT THE AFFECTED ASSETS ARE PROMPTLY CONVEYED OUT
OF ESCROW TO PURCHASER.

(V)           ONCE THE PROVISIONS OF SUBPARAGRAPH (IV) HAVE BEEN SATISFIED AND
ALL OBLIGATIONS IN CONNECTION THEREWITH HAVE BEEN FULFILLED, THE CLOSING SHALL
BE DEEMED TO HAVE OCCURRED FOR ALL PURPOSES HEREUNDER WITH RESPECT TO THE
AFFECTED ASSETS.

Should any third party bring any suit, action or other proceeding seeking to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated hereby in connection with a claim to enforce preferential rights,
the Assets affected by such suit, action or other proceeding shall be excluded
from the Assets transferred at Closing and the Purchase Price shall be reduced
by the Allocated Value of such excluded Assets.  Promptly after the suit, action
or other proceeding is dismissed or settled or a judgment is rendered, Seller
shall sell to Purchaser and Purchaser shall purchase from Seller all such Assets
not being sold to the third party for a purchase price equal to the Allocated
Value of such Assets, adjusted as provided in Section 2.2.


SECTION 7.10           TAX MATTERS.


(A)         SUBJECT TO THE PROVISIONS BELOW, SELLER SHALL BE RESPONSIBLE FOR ALL
TAXES ATTRIBUTABLE TO ALL TIMES PRIOR TO EFFECTIVE TIME, INCLUDING WITHOUT
LIMITATION, INCOME TAXES ARISING AS A RESULT OF THE GAIN RECOGNIZED ON THE
TRANSFER OF THE ASSETS. PURCHASER SHALL BE RESPONSIBLE FOR PURCHASER’S
PROPORTIONATE SHARE OF ALL SUCH TAXES ATTRIBUTABLE TO ALL PERIODS OF TIME AT AND
AFTER THE EFFECTIVE TIME.


(B)        PURCHASER SHALL PAY ANY SALES, USE, EXCISE, REGISTRATION,
DOCUMENTARY, STAMP OR TRANSFER TAXES, RECORDING FEES INCURRED AND IMPOSED WITH
RESPECT TO THE CONVEYANCE OF THE PROPERTIES CONTEMPLATED HEREBY.


SECTION 7.11           FURTHER ASSURANCES.

After Closing, Seller and Purchaser shall take such further actions and execute,
acknowledge and deliver all such further documents as are reasonably requested
by the other party for carrying out the purposes of this Agreement or of any
document delivered pursuant to this Agreement.


SECTION 7.12           REPLACEMENT OF BONDS, LETTERS OF CREDIT AND GUARANTEES.

None of the bonds, letters of credit and guarantees, if any, posted by Seller
with Governmental Bodies and relating to the Assets shall be transferred to
Purchaser.


SECTION 7.13           LIKE-KIND EXCHANGE.

Purchaser and Seller agree to use reasonable cooperation so that the transfer of
the Properties shall, at either party’s election, be accomplished in a manner
enabling the transfer of the Properties to qualify as a like-kind exchange of
property within the meaning of Section 1031

32


--------------------------------------------------------------------------------




of the Code.  If such an election is made, the parties shall reasonably
cooperate to effect such like-kind exchange, which cooperation shall include (i)
having any cash payment be paid directly from a 1031 account which has been
established with a qualified intermediary, as that term is defined in Section
1031 of the Code, in a manner which enables such transfer of the Properties to
qualify as part of a like-kind exchange of property within the meaning of
Section 1031 of the Code and (ii) assigning rights to the Properties to a
qualified intermediary or an escrow agent acting as a qualified intermediary for
the purpose of receiving an assignment of the Properties in a manner which
enables such transfer of the Properties to qualify as part of a like-kind
exchange of property within the meaning of Section 1031 of the Code. In such
events, the parties shall cooperate in the negotiation and execution of such
additional documents.


SECTION 7.14           ARBITRATION.

Disputed matters related to Allocated Values in Section 2.3, remedies for Title
Defect Amounts in Section 3.5(d), Title Benefits Amounts in Section 3.5(e) and
the final settlement statement in Section 9.4(b) may be submitted, as provided
in the respective Sections listed above, to arbitration pursuant to the
following provisions:


(A)         THE PARTIES SHALL JOINTLY SELECT A MUTUALLY ACCEPTABLE PERSON AS THE
SOLE ARBITRATOR UNDER THIS AGREEMENT.  IF THE PARTIES ARE UNABLE TO AGREE UPON
THE DESIGNATION OF ONE PERSON AS ARBITRATOR, THEN EACH PARTY SHALL APPOINT ONE
ARBITRATOR AND THE TWO ARBITRATORS SO CHOSEN SHALL APPOINT A THIRD ARBITRATOR
AND THE THREE ARBITRATORS SHALL ARBITRATE ANY DISPUTE.


(B)        ANY ARBITRATION HEARING SHALL BE HELD IN HOUSTON, TEXAS AT A LOCATION
ACCEPTABLE TO THE ARBITRATOR.


(C)         THE ARBITRATOR SHALL SETTLE DISPUTES IN ACCORDANCE WITH THE TEXAS
GENERAL ARBITRATION ACT AND THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION.
THE DECISION OF THE ARBITRATOR SHALL BE BINDING UPON THE PARTIES AND MAY BE
ENFORCED IN ANY COURT OF COMPETENT JURISDICTION.  SELLER AND PURCHASER,
RESPECTIVELY, SHALL BEAR THEIR OWN LEGAL FEES AND OTHER COSTS INCURRED IN
PRESENTING THEIR RESPECTIVE CASES.  THE CHARGES AND EXPENSES OF THE ARBITRATOR
SHALL BE SHARED EQUALLY BY SELLER AND PURCHASER.


(D)        IN FULFILLING HIS DUTIES HEREUNDER, THE ARBITRATOR SHALL BE BOUND BY
THE TERMS OF THIS AGREEMENT. IN FULFILLING ANY OF HIS ARBITRATION DUTIES, THE
ARBITRATOR MAY CONSIDER SUCH OTHER MATTERS AS IN THE OPINION OF THE ARBITRATOR
ARE NECESSARY OR HELPFUL TO MAKE A PROPER EVALUATION.  ADDITIONALLY, THE
ARBITRATOR MAY CONSULT WITH AND ENGAGE DISINTERESTED THIRD PARTIES, INCLUDING,
WITHOUT LIMITATION, PETROLEUM ENGINEERS, ATTORNEYS AND CONSULTANTS, TO ADVISE
THE ARBITRATOR.


(E)         IF ANY ARBITRATOR SELECTED HEREUNDER SHOULD DIE, RESIGN OR BE UNABLE
TO PERFORM HIS DUTIES HEREUNDER, THE PARTIES SELECTING SUCH ARBITRATOR SHALL
SELECT A REPLACEMENT ARBITRATOR. THE AFORESAID PROCEDURE SHALL BE FOLLOWED FROM
TIME TO TIME AS NECESSARY.

33


--------------------------------------------------------------------------------





SECTION 7.15           DELIVERY OF FINANCIAL STATEMENTS AND RESERVE INFORMATION.


(A)         TO THE EXTENT REQUESTED BY PURCHASER, SELLER SHALL PROVIDE TO
PURCHASER AS PROMPTLY AS REASONABLY PRACTICAL ANY FINANCIAL STATEMENTS,
SCHEDULES OR INFORMATION (INCLUDING WITHOUT LIMITATION ACCESS TO THE WORK PAPERS
OF SELLER’S ACCOUNTANTS RELATED TO THE FINANCIAL STATEMENTS DESCRIBED IN THIS
SECTION 7.16) RELATING TO THE ASSETS THAT ARE REQUIRED TO BE INCLUDED IN ANY
FILING BY PURCHASER OR ITS AFFILIATES UNDER THE SECURITIES EXCHANGE ACT OF 1934,
REGISTRATION STATEMENT FILED OR TO BE FILED BY PURCHASER OR ANY OF ITS
AFFILIATES UNDER THE SECURITIES ACT OF 1933 AND ANY ADDITIONAL FINANCIAL OR
OPERATING DATA RELATING TO ANY OF THE FINANCIAL STATEMENTS, SCHEDULES OR
INFORMATION REFERRED TO IN THIS SECTION 7.15 OR RELATING TO ANY OF THE ASSETS.


(B)        SELLER SHALL USE REASONABLE EFFORTS TO CAUSE TO BE DELIVERED TO
PURCHASER (OR ITS AFFILIATES) “COMFORT LETTERS” OF SELLER’S ACCOUNTANTS AND
SELLER’S INDEPENDENT RESERVE ENGINEERS DATED AS OF THE EFFECTIVE TIME AND THE
CLOSING DATE AND ADDRESSED TO THE UNDERWRITERS IN ANY OFFERING OF SECURITIES FOR
WHICH SUCH COMFORT LETTERS ARE REQUIRED BY UNDERWRITERS WITH REGARD TO CERTAIN
FINANCIAL INFORMATION REGARDING THE ASSETS OR THE RESERVES RELATING TO THE
ASSETS AS THE CASE MAY BE, IN FORM REASONABLY SATISFACTORY TO PURCHASER AND
CUSTOMARY IN SCOPE AND SUBSTANCE FOR “COMFORT” LETTERS DELIVERED BY INDEPENDENT
PUBLIC ACCOUNTANTS AND RESERVE ENGINEERS IN CONNECTION WITH REGISTRATION
STATEMENTS SIMILAR TO PURCHASER’S OR ITS AFFILIATES REGISTRATION STATEMENT AND
TO USE REASONABLE EFFORTS TO CAUSE SELLER’S ACCOUNTANT AND SELLER’S RESERVE
ENGINEER TO CONSENT TO INCLUSION OF THE INFORMATION DESCRIBED IN THIS SECTION
7.15 AND TO BE NAMED IN PURCHASER’S AND ITS AFFILIATES FILINGS WITH THE
SECURITIES AND EXCHANGE COMMISSION AS IS CUSTOMARY FOR SUCH CONSENTS.


(C)         SELLER SHALL USE REASONABLE EFFORTS TO PROVIDE ANY RELEVANT
HISTORICAL ACCOUNTING OR FINANCIAL INFORMATION IN SELLER’S POSSESSION, CUSTODY
OR CONTROL RELATED TO THE ASSETS THAT PURCHASER MAY REASONABLY REQUEST.


(D)        PURCHASER SHALL BEAR ALL OUT-OF-POCKET COSTS PAID TO ANY THIRD PARTY
FOR PREPARATION OF ANY OF THE ITEMS DESCRIBED IN SECTION 7.15(A), SECTION
7.15(B) AND SECTION 7.15(C) ABOVE.


ARTICLE VIII
CONDITIONS TO CLOSING


SECTION 8.1             CONDITIONS OF SELLER TO CLOSING.

The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the satisfaction on or prior
to Closing of each of the following conditions:


(A)         REPRESENTATIONS.  THE REPRESENTATIONS AND WARRANTIES OF PURCHASER
SET FORTH IN ARTICLE 6 SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS
OF THE CLOSING DATE;

34


--------------------------------------------------------------------------------





(B)        PERFORMANCE.  PURCHASER SHALL HAVE PERFORMED AND OBSERVED, IN ALL
MATERIAL RESPECTS, ALL COVENANTS AND AGREEMENTS TO BE PERFORMED OR OBSERVED BY
IT UNDER THIS AGREEMENT PRIOR TO OR ON THE CLOSING DATE;


(C)         PENDING LITIGATION.  NO SUIT, ACTION OR OTHER PROCEEDING BY A THIRD
PARTY, INCLUDING ANY GOVERNMENTAL BODY, SEEKING TO RESTRAIN, ENJOIN OR OTHERWISE
PROHIBIT THE CONVEYANCE OF THE ASSETS OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE PENDING;


(D)        DELIVERIES.  PURCHASER SHALL HAVE DELIVERED TO SELLER DULY EXECUTED
COUNTERPARTS OF THE ASSIGNMENT AND BILL OF SALE AND THE OTHER DOCUMENTS AND
CERTIFICATES TO BE DELIVERED BY PURCHASER UNDER SECTION 9.3;


(E)         PAYMENT.  PURCHASER SHALL HAVE PAID THE CLOSING PAYMENT;


(F)         HSR ACT.  ONLY IF APPLICABLE, ANY WAITING PERIOD APPLICABLE TO THE
CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT UNDER THE HSR ACT
SHALL HAVE LAPSED OR TERMINATED (BY EARLY TERMINATION OR OTHERWISE);


(G)        APPROVAL BY BOARD OF DIRECTORS.  PURCHASER SHALL HAVE DELIVERED TO
SELLER EITHER (I) A CERTIFIED COPY OF A RESOLUTION OF THE BOARD OF DIRECTORS OF
PURCHASER WHICH APPROVES THE TERMS OF THIS AGREEMENT, THE EXECUTION OF THIS
AGREEMENT BY PURCHASER, AND THE COMPLETION OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT OR (II) A UNANIMOUS CONSENT OF THE BOARD OF DIRECTORS OF
PURCHASER WHICH APPROVES THE TERMS OF THIS AGREEMENT, THE EXECUTION OF THIS
AGREEMENT BY PURCHASER, AND THE COMPLETION OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT; AND


(H)        PRIMARY PURCHASE AND SALE AGREEMENT.  CONTEMPORANEOUSLY WITH THE
PREPARATION AND EXECUTION OF THIS AGREEMENT, PURCHASER AND SELLER HAVE PREPARED
AND EXECUTED A SECOND PURCHASE AND SALE AGREEMENT REFERRED TO HEREIN AS THE
PRIMARY PURCHASE AND SALE AGREEMENT.  THE CLOSING OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT SHALL OCCUR SIMULTANEOUSLY WITH THE CLOSING OF
THE TRANSACTION CONTEMPLATED BY THE PRIMARY PURCHASE AND SALE AGREEMENT OR NOT
AT ALL.


SECTION 8.2             CONDITIONS OF PURCHASER TO CLOSING.

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject, at the option of Purchaser, to the satisfaction on or
prior to Closing of each of the following conditions:


(A)         REPRESENTATIONS.  THE REPRESENTATIONS AND WARRANTIES OF SELLER SET
FORTH IN ARTICLE 5 SHALL BE TRUE AND CORRECT AS OF THE DATE OF THIS AGREEMENT
AND AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF THE CLOSING DATE (OTHER
THAN ANY REPRESENTATIONS AND WARRANTIES THAT REFER TO A SPECIFIED DATE WHICH
NEED ONLY BE TRUE AND CORRECT ON AND AS OF SUCH SPECIFIED DATE);

35


--------------------------------------------------------------------------------





(B)        PERFORMANCE.  SELLER SHALL HAVE PERFORMED AND OBSERVED, IN ALL
MATERIAL RESPECTS, ALL COVENANTS AND AGREEMENTS TO BE PERFORMED OR OBSERVED BY
IT UNDER THIS AGREEMENT PRIOR TO OR ON THE CLOSING DATE;


(C)         PENDING LITIGATION.  NO SUIT, ACTION OR OTHER PROCEEDING BY A THIRD
PARTY (INCLUDING ANY GOVERNMENTAL BODY) SEEKING TO RESTRAIN, ENJOIN OR OTHERWISE
PROHIBIT THE CONVEYANCE OF THE ASSETS OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE PENDING;


(D)        DELIVERIES.  SELLER SHALL HAVE DELIVERED TO PURCHASER DULY EXECUTED
COUNTERPARTS OF THE ASSIGNMENT AND BILL OF SALE AND THE OTHER DOCUMENTS AND
CERTIFICATES TO BE DELIVERED BY SELLER UNDER SECTION 9.2;


(E)         HSR ACT.  ONLY IF APPLICABLE, ANY WAITING PERIOD APPLICABLE TO THE
CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT UNDER THE HSR ACT
SHALL HAVE LAPSED OR TERMINATED (BY EARLY TERMINATION OR OTHERWISE);


(F)         APPROVAL BY BOARD OF DIRECTORS.  SELLER SHALL HAVE DELIVERED TO
PURCHASER EITHER (I) A CERTIFIED COPY OF A RESOLUTION OF THE BOARD OF DIRECTORS
OF SELLER WHICH APPROVES THE TERMS OF THIS AGREEMENT, THE EXECUTION OF THIS
AGREEMENT BY SELLER, AND THE COMPLETION OF THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT OR (II) A UNANIMOUS CONSENT OF THE BOARD OF DIRECTORS OF SELLER WHICH
APPROVES THE TERMS OF THIS AGREEMENT, THE EXECUTION OF THIS AGREEMENT BY SELLER,
AND THE COMPLETION OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.


(G)        PRIMARY PURCHASE AND SALE AGREEMENT.  CONTEMPORANEOUSLY WITH THE
PREPARATION AND EXECUTION OF THIS AGREEMENT, PURCHASER AND SELLER HAVE PREPARED
AND EXECUTED A SECOND PURCHASE AND SALE AGREEMENT REFERRED TO HEREIN AS THE
PRIMARY PURCHASE AND SALE AGREEMENT.  THE CLOSING OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT SHALL OCCUR SIMULTANEOUSLY WITH THE CLOSING OF
THE TRANSACTION CONTEMPLATED BY THE PRIMARY PURCHASE AND SALE AGREEMENT OR NOT
AT ALL.


ARTICLE IX
CLOSING


SECTION 9.1             TIME AND PLACE OF CLOSING.


(A)         CONSUMMATION OF THE PURCHASE AND SALE TRANSACTION AS CONTEMPLATED BY
THIS AGREEMENT (THE “CLOSING”), SHALL TAKE PLACE AT THE OFFICES OF SELLER
LOCATED AT 14425 TORREY CHASE, SUITE 190 HOUSTON, TEXAS 77014, AT 10:00 A.M.,
LOCAL TIME, ON OR BEFORE JANUARY 31, 2007 UNLESS OTHERWISE AGREED TO IN WRITING
BY PURCHASER AND SELLER.


(B)        THE DATE ON WHICH THE CLOSING OCCURS IS HEREIN REFERRED TO AS THE
“CLOSING DATE.”

36


--------------------------------------------------------------------------------





SECTION 9.2             OBLIGATIONS OF SELLER AT CLOSING.

At the Closing, Seller shall deliver or cause to be delivered to Purchaser,
among other things, the following:


(A)         ASSIGNMENT AND BILL OF SALE OF THE ASSETS, IN SUFFICIENT NUMBER OF
ORIGINALS TO ALLOW RECORDING IN ALL COUNTIES IN WHICH THE PROPERTIES ARE LOCATED
AND OTHER APPROPRIATE JURISDICTIONS AND OFFICES, AS APPLICABLE, DULY EXECUTED BY
SELLER;


(B)        ASSIGNMENTS, ON APPROPRIATE FORMS, OF STATE AND OF FEDERAL LEASES, IF
ANY, COMPRISING PORTIONS OF THE ASSETS, DULY EXECUTED BY SELLER; AND


(C)         A CERTIFICATE DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER OF
SELLER, DATED AS OF CLOSING, CERTIFYING ON BEHALF OF SELLER THAT THE CONDITIONS
SET FORTH IN SECTIONS 8.2(A) AND 8.2(B) HAVE BEEN FULFILLED.


SECTION 9.3             OBLIGATIONS OF PURCHASER AT CLOSING.

At the Closing, Purchaser shall deliver or cause to be delivered to Seller,
among other things, the following:


(A)         A WIRE TRANSFER OF THE CLOSING PAYMENT IN IMMEDIATELY AVAILABLE U.S.
DOLLARS;


(B)        COPIES OF THE ASSIGNMENT AND BILL OF SALE OF THE ASSETS, DULY
EXECUTED BY PURCHASER; AND


(C)         A CERTIFICATE DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER OF
PURCHASER DATED AS OF CLOSING, CERTIFYING ON BEHALF OF PURCHASER THAT THE
CONDITIONS SET FORTH IN SECTIONS 8.1(A) AND 8.1(B) HAVE BEEN FULFILLED.


SECTION 9.4             CLOSING PAYMENT AND POST-CLOSING PURCHASE PRICE
ADJUSTMENTS.


(A)         NOT LATER THAN TWO (2) BUSINESS DAYS PRIOR TO THE CLOSING DATE,
SELLER SHALL PREPARE AND DELIVER TO PURCHASER, BASED UPON THE BEST INFORMATION
AVAILABLE TO SELLER, A PRELIMINARY SETTLEMENT STATEMENT ESTIMATING THE ADJUSTED
PURCHASE PRICE AFTER GIVING EFFECT TO ALL PURCHASE PRICE ADJUSTMENTS SET FORTH
IN SECTION 2.2 AND THE DEPOSIT. THE PRELIMINARY SETTLEMENT STATEMENT DELIVERED
IN ACCORDANCE WITH THIS SECTION 9.4(A) SHALL CONSTITUTE THE DOLLAR AMOUNT TO BE
PAID BY PURCHASER TO SELLER AT THE CLOSING (THE “CLOSING PAYMENT”).


(B)        AS SOON AS REASONABLY PRACTICABLE AFTER THE CLOSING BUT NOT LATER
THAN ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE CLOSING DATE, SELLER SHALL
PREPARE AND DELIVER TO PURCHASER A FINAL SETTLEMENT STATEMENT SETTING FORTH THE
FINAL CALCULATION OF THE ADJUSTED PURCHASE PRICE AND SHOWING THE CALCULATION OF
EACH ADJUSTMENT, BASED, TO THE EXTENT POSSIBLE ON ACTUAL CREDITS, CHARGES,
RECEIPTS AND OTHER ITEMS BEFORE AND AFTER THE EFFECTIVE TIME AND TAKING INTO
ACCOUNT ALL TITLE DEFECT AND TITLE BENEFIT ADJUSTMENTS UNDER SECTION 3.5. SELLER
SHALL, AT PURCHASER’S REQUEST, SUPPLY REASONABLE DOCUMENTATION

37


--------------------------------------------------------------------------------





AVAILABLE TO SUPPORT ANY CREDIT, CHARGE, RECEIPT OR OTHER ITEM. NOT LATER THAN
THE THIRTY (30) DAYS FOLLOWING RECEIPT OF THE FINAL SETTLEMENT STATEMENT,
PURCHASER SHALL DELIVER TO SELLER A WRITTEN REPORT CONTAINING ANY CHANGES THAT
PURCHASER PROPOSES BE MADE TO THE FINAL SETTLEMENT STATEMENT. THE PARTIES SHALL
UNDERTAKE TO AGREE ON THE FINAL STATEMENT OF THE ADJUSTED PURCHASE PRICE NO
LATER THAN ONE HUNDRED EIGHTY (180) DAYS AFTER THE CLOSING DATE. IN THE EVENT
THAT THE PARTIES CANNOT REACH AGREEMENT WITHIN SUCH PERIOD OF TIME, EITHER PARTY
MAY REFER THE REMAINING MATTERS IN DISPUTE TO ARBITRATION AS PROVIDED IN SECTION
7.14.


(C)         ALL PAYMENTS MADE OR TO BE MADE HEREUNDER TO SELLER SHALL BE BY
ELECTRONIC TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN U.S. DOLLARS TO:

JPMorgan Chase Bank
For account of Smith Production Inc.
Account No. 034 000 25957
ABA No. 113 0006 09

All payments made or to be made hereunder to Purchaser shall be by electronic
transfer of immediately available funds to a bank and account specified by
Purchaser in writing to Seller.


ARTICLE X
TERMINATION


SECTION 10.1           TERMINATION.

This Agreement may be terminated as follows:


(A)         BY THE MUTUAL PRIOR WRITTEN CONSENT OF SELLER AND PURCHASER PRIOR TO
CLOSING;


(B)        BY SELLER IN THE EVENTS THAT (I) CLOSING HAS NOT OCCURRED ON THE
CLOSING DATE; (II) SELLER IS NOT OTHERWISE IN DEFAULT UNDER THE PROVISIONS OF
THIS AGREEMENT; AND (III) THE CONDITIONS OF SELLER TO CLOSING IN SECTION 8.1
HAVE NOT BEEN SATISFIED; AND


(C)         BY PURCHASER IN THE EVENTS THAT (I) CLOSING HAS NOT OCCURRED ON THE
CLOSING DATE; (II) PURCHASER IS NOT OTHERWISE IN DEFAULT UNDER THE PROVISIONS OF
THIS AGREEMENT; AND (III) THE CONDITIONS OF PURCHASER TO CLOSING IN SECTION 8.2
HAVE NOT BEEN SATISFIED.


SECTION 10.2           EFFECT OF TERMINATION.

If this Agreement is terminated pursuant to Section 10.1, this Agreement shall
become void and of no further force or effect except for the provisions of
Section 5.6 (Purchaser’s Liability for Brokers’ Fees), Section 6.5 (Seller’s
Liability for Brokers’ Fees), Section 7.7 (Indemnity Regarding Access) and
Section 12.4 (Expenses) and the Confidentiality Agreement. The provisions and
agreements listed in the preceding sentence shall survive the termination of
this Agreement and shall continue in full force and effect. Seller shall be free
immediately to enjoy all rights of ownership of the Assets and to sell,
transfer, encumber or otherwise dispose of the Assets to any party without any
restriction under this Agreement.

38


--------------------------------------------------------------------------------





SECTION 10.3           DISTRIBUTION OF DEPOSIT UPON TERMINATION. 


(A)         IF SELLER TERMINATES THIS AGREEMENT PURSUANT TO SECTION 10.1(B),
THEN SELLER MAY RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES FREE OF ANY CLAIMS BY
PURCHASER. PURCHASER AND SELLER AGREE THAT THE ACTUAL AMOUNT OF DAMAGES
RESULTING FROM SUCH A TERMINATION WOULD BE DIFFICULT IF NOT IMPOSSIBLE TO
DETERMINE ACCURATELY BECAUSE OF THE UNIQUE NATURE OF THIS AGREEMENT, THE UNIQUE
NATURE OF THE ASSETS, THE UNCERTAINTIES OF APPLICABLE COMMODITY MARKETS AND
DIFFERENCES OF OPINION WITH RESPECT TO SUCH MATTERS, AND THE LIQUIDATED DAMAGES
PROVIDED FOR HEREIN ARE A REASONABLE ESTIMATE BY THE PARTIES OF SUCH DAMAGES.


(B)        IF THIS AGREEMENT IS TERMINATED FOR ANY REASON OTHER THAN THE REASONS
SET FORTH IN SECTION 10.1(B), THEN SELLER SHALL DELIVER THE DEPOSIT TO PURCHASER
IMMEDIATELY FREE OF ANY CLAIMS BY SELLER.


(C)         NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
PURCHASER SHALL NOT BE ENTITLED TO RECEIVE INTEREST ON THE DEPOSIT, WHETHER THE
DEPOSIT IS APPLIED AGAINST THE PURCHASE PRICE OR RETURNED TO PURCHASER PURSUANT
TO THIS SECTION 10.3.


(D)        THE RETENTION OF THE DEPOSIT BY SELLER AS DESCRIBED ABOVE SHALL
CONSTITUTE THE ONLY REMEDIES OF SELLER IN THE EVENT OF TERMINATION OR BREACH OF
THIS AGREEMENT. SELLER HEREBY WAIVES ALL OTHER REMEDIES THAT MIGHT BE AVAILABLE
TO SELLER, INCLUDING, WITHOUT LIMITATION, REMEDIES AVAILABLE IN EQUITY, AT
COMMON LAW AND BY STATUTE INCLUDING LITIGATION AND SPECIFIC PERFORMANCE.


(E)           THE RETURN OF THE DEPOSIT TO PURCHASER AS DESCRIBED ABOVE SHALL BE
IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO PURCHASER IN THE EVENT OF
TERMINATION OR BREACH OF THIS AGREEMENT.  PURCHASER EXPRESSLY RESERVES ALL OTHER
REMEDIES THAT MIGHT BE AVAILABLE TO IT, INCLUDING, WITHOUT LIMITATION, REMEDIES
AVAILABLE IN EQUITY, AT COMMON LAW AND BY STATUTE INCLUDING LITIGATION AND
SPECIFIC PERFORMANCE.


ARTICLE XI
POST -CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS;
DISCLAIMERS AND WAIVERS


SECTION 11.1           RECEIPTS.


(A)         ALL PRODUCTION FROM OR ATTRIBUTABLE TO THE ASSETS (AND ALL PRODUCTS
AND PROCEEDS ATTRIBUTABLE THERETO) AND ALL OTHER INCOME, PROCEEDS, RECEIPTS AND
CREDITS EARNED WITH RESPECT TO THE ASSETS WHICH ARE NOT REFLECTED IN THE FINAL
SETTLEMENT STATEMENT TO WHICH PURCHASER IS ENTITLED UNDER SECTION 1.6 SHALL BE
THE SOLE PROPERTY AND ENTITLEMENT OF PURCHASER, AND, TO THE EXTENT RECEIVED BY
SELLER, SELLER SHALL FULLY DISCLOSE, ACCOUNT FOR AND REMIT THE SAME PROMPTLY TO
PURCHASER.


(B)        ALL PRODUCTION FROM OR ATTRIBUTABLE TO THE ASSETS (AND ALL PRODUCTS
AND PROCEEDS ATTRIBUTABLE THERETO) AND ALL OTHER INCOME, PROCEEDS, RECEIPTS AND
CREDITS EARNED WITH RESPECT TO THE ASSETS WHICH ARE NOT REFLECTED IN THE FINAL
SETTLEMENT STATEMENT TO WHICH SELLER IS ENTITLED UNDER SECTION 1.6 SHALL BE THE
SOLE PROPERTY AND ENTITLEMENT OF

39


--------------------------------------------------------------------------------





SELLER AND, TO THE EXTENT RECEIVED BY PURCHASER, PURCHASER SHALL FULLY DISCLOSE,
ACCOUNT FOR AND REMIT THE SAME PROMPTLY TO SELLER.


SECTION 11.2           EXPENSES.


(A)         ALL PROPERTY COSTS WHICH ARE NOT REFLECTED IN THE FINAL SETTLEMENT
STATEMENT FOR WHICH SELLER IS RESPONSIBLE UNDER SECTION 1.6 SHALL BE THE SOLE
OBLIGATION OF SELLER, AND SELLER SHALL PROMPTLY PAY SAME, OR IF SAME HAVE BEEN
PAID BY PURCHASER, SELLER SHALL PROMPTLY REIMBURSE PURCHASER FOR AND HOLD
PURCHASER HARMLESS FROM AND AGAINST SAME.


(B)        ALL PROPERTY COSTS WHICH ARE NOT REFLECTED IN THE FINAL SETTLEMENT
STATEMENT FOR WHICH PURCHASER IS RESPONSIBLE UNDER SECTION 1.6 SHALL BE THE SOLE
OBLIGATION OF PURCHASER, AND PURCHASER SHALL PROMPTLY PAY SAME, OR IF SAME HAVE
BEEN PAID BY SELLER, PURCHASER SHALL PROMPTLY REIMBURSE SELLER FOR AND HOLD
SELLER HARMLESS FROM AND AGAINST SAME.


(C)         SELLER IS ENTITLED TO RESOLVE ALL JOINT INTEREST AUDITS AND OTHER
AUDITS OF PROPERTY COSTS COVERING PERIODS PRIOR TO THE EFFECTIVE TIME.


SECTION 11.3           ASSUMPTION AND INDEMNIFICATION.


(A)         IN THE EVENT OF CLOSING, AS OF THE EFFECTIVE TIME, PURCHASER SHALL
BECOME LIABLE FOR, ASSUME, PERFORM AND DISCHARGE ALL OF THE OBLIGATIONS AND
LIABILITIES OF SELLER, KNOWN OR UNKNOWN, WITH RESPECT TO THE ASSETS, REGARDLESS
OF WHETHER SUCH OBLIGATIONS OR LIABILITIES AROSE PRIOR TO THE EFFECTIVE TIME, AT
THE EFFECTIVE TIME OR AFTER THE EFFECTIVE TIME. SAID OBLIGATIONS AND LIABILITIES
ARE REFERRED TO AS THE “ASSUMED OBLIGATIONS.” PURCHASER, HOWEVER, DOES NOT
ASSUME ANY OBLIGATIONS OR LIABILITIES OF SELLER TO THE EXTENT THAT THEY ARE
ATTRIBUTABLE TO OR ARISE OUT OF THE:

(I)            EXCLUDED ASSETS; OR

(II)           CLAIMS FOR WRONGFUL DEATH AND/OR PERSONAL INJURY RELATED TO THE
PROPERTIES WHICH CLAIMS AROSE BEFORE THE EFFECTIVE TIME; OR

(III)          CONTINUING RESPONSIBILITY OF THE SELLER UNDER SECTION 11.2 OR
MATTERS FOR WHICH SELLER IS REQUIRED TO INDEMNIFY PURCHASER UNDER THIS ARTICLE
11.


(B)        PURCHASER SHALL INDEMNIFY, COVENANT NOT TO SUE, SAVE, RELEASE,
DEFEND, DISCHARGE AND HOLD SELLER INDEMNITEES HARMLESS (COLLECTIVELY,
“INDEMNIFY”) FROM AND AGAINST DAMAGES, INCURRED OR SUFFERED BY SELLER
INDEMNITEES THAT ARE CAUSED BY, OR ARISE OUT OF OR RESULT FROM:

(I)            THE ASSUMED OBLIGATIONS; OR

(II)           THE OWNERSHIP, USE OR OPERATION OF THE ASSETS AT AND AFTER THE
EFFECTIVE TIME; OR

40


--------------------------------------------------------------------------------




(III)          ENVIRONMENTAL LIABILITIES; OR

(IV)          ACCESS TO THE ASSETS IN SECTION 7.7; OR

(V)           PREFERENTIAL RIGHTS TO PURCHASE IN SECTION 7.9(B)(I); OR

(VI)          PURCHASER’S OBLIGATIONS UNDER THIS AGREEMENT; OR

(VII)         THE BREACH OF ANY OF PURCHASER’S COVENANTS OR AGREEMENTS CONTAINED
IN ARTICLE 7 OF THIS AGREEMENT, SAVE AND EXCEPT FOR COVENANTS OR AGREEMENTS
CONTAINED IN SECTION 7.1 (ACCESS) AND SECTION 7.9(B)(I)(RELATED TO PREFERENTIAL
RIGHTS TO PURCHASE) WHICH ARE COVERED ABOVE; OR

(VIII)        THE BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY PURCHASER IN
ARTICLE 6 OF THIS AGREEMENT OR IN THE CERTIFICATE DELIVERED BY PURCHASER AT
CLOSING PURSUANT TO SECTION 9.3(C)(CERTIFICATE OF CORPORATE OFFICER OF
PURCHASER); OR

(IX)           TO EXTENT ATTRIBUTABLE TO PURCHASER’S PROPORTIONATE INTEREST IN
THE ASSETS, THE MATTERS SET FORTH ON EXHIBIT 5.7 FROM THE EFFECTIVE TIME; OR

(X)            THE LITIGATION EXPENSES (DEFINED BELOW).

THE INDEMNIFICATION OBLIGATIONS OF PURCHASER IN THIS PARAGRAPH SHALL BE REFERRED
TO HEREIN AS “PURCHASER’S INDEMNIFICATION OBLIGATIONS.”

PURCHASER SHALL INDEMNIFY SELLER INDEMNITEES AGAINST DAMAGES FOR MATTERS COVERED
BY PURCHASER’S INDEMNIFICATION OBLIGATIONS ARISING OUT AND RESULTING FROM:

1.             THE NEGLIGENCE OF SELLER, WHETHER THE NEGLIGENCE IS ORDINARY,
ACTIVE, PASSIVE, JOINT, CONCURRENT OR SOLE BUT EXCLUDING CLAIMS BASED ON GROSS
NEGLIGENCE AND WILLFUL MISCONDUCT; AND

2.             THE STRICT LIABILITY OF SELLER, BUT EXCLUDING CLAIMS BASED ON THE
GROSS NEGLIGENCE AND WILLFUL MISCONDUCT OF SELLER.

COSTS OF ATTORNEY FEES, COSTS OF COURT, EXPENSES FOR HIRING INVESTIGATORS AND
INVESTIGATING, DEFENDING LITIGATION, PROSECUTING

41


--------------------------------------------------------------------------------




LITIGATION, HIRING EXPERT WITNESSES, COSTS OF SETTLEMENT AND ANY AND ALL COSTS
AND EXPENSES PERTAINING TO ANY LITIGATION SHALL COLLECTIVELY BE REFERRED TO AS
THE “LITIGATION EXPENSES.”  PURCHASER SHALL INDEMNIFY SELLER INDEMNITEES FROM
AND AGAINST ALL LITIGATION EXPENSES ARISING FROM, BASED UPON, RELATED TO OR IN
ANY WAY CONNECTED WITH PURCHASER’S INDEMNIFICATION OBLIGATIONS

IT IS UNDERSTOOD AND AGREED THAT PURCHASER’S OBLIGATION TO INDEMNIFY SELLER
INDEMNITEES FROM AND AGAINST THE LITIGATION EXPENSES IS (I) SEPARATE AND APART
FROM PURCHASER’S OBLIGATION TO INDEMNIFY SELLER INDEMNITEES FROM DAMAGES AND
(II) IS NOT DEPENDENT UPON PURCHASER’S SUBSTANTIVE OBLIGATION TO INDEMNIFY
SELLER INDEMNITEES FROM AND AGAINST DAMAGES. PURCHASER’S OBLIGATION TO INDEMNIFY
SELLER INDEMNITEES FROM AND AGAINST THE LITIGATION EXPENSES SHALL APPLY
IRRESPECTIVE OF WHETHER THE SUBSTANTIVE INDEMNITY OBLIGATION COMPLIES IN ALL
RESPECTS WITH THE EXPRESS NEGLIGENCE RULE. PURCHASER AND SELLER BOTH AGREE AND
STIPULATE THAT THIS INDEMNIFICATION AGREEMENT COMPLIES WITH AND SATISFIES ALL OF
THE REQUIREMENTS SET FORTH IN ETHYL CORP. V. DANIEL CONSTRUCTION CO., 725 S.W.2d
705 (TEX.1987) AND ALL SUBSEQUENT CASES, DRESSER INDUSTRIES, INC. V. PAIGE
PETROLEUM, INC., 853 S.W. 2d 505 (TEX. 1993) AND ALL SUBSEQUENT CASES AND ALL
OTHER APPLICABLE REQUIREMENTS OF TEXAS LAW.

PURCHASER’S INDEMNITY OBLIGATIONS TO SELLER INDEMNITEES HEREUNDER SHALL BE
LIMITED TO THE EXTENT OF PURCHASER’S PROPORTIONATE INTEREST IN ANY AFFECTED
ASSETS.

PURCHASER AND SELLER BOTH AGREE AND STIPULATE THAT THIS INDEMNIFICATION
AGREEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE TEST, AND THAT THE PARTIES
CLEARLY INTEND TO TRANSFER THE RISK OF LOSS FOR THE INDEMNITEE’S NEGLIGENCE.

PURCHASER AND SELLER BOTH AGREE AND STIPULATE THAT THESE INDEMNIFICATION
PROVISIONS ARE CONSPICUOUS.


(C)         SELLER SHALL INDEMNIFY PURCHASER INDEMNITEES AGAINST AND FROM ALL
DAMAGES INCURRED OR SUFFERED BY PURCHASER INDEMNITEES THAT ARE CAUSED BY, OR
ARISE OUT OF OR RESULT FROM:

(I)            THE OBLIGATIONS AND LIABILITIES DESCRIBED IN SECTION 11.3(A)(I)
AND 11.3(A)(II) AND 11.3(A)(III); OR

(II)           SELLER’S BREACH OF ANY OF SELLER’S COVENANTS OR AGREEMENTS
CONTAINED IN ARTICLE 7 OF THIS AGREEMENT; OR

42


--------------------------------------------------------------------------------




(III)          THE BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY SELLER IN
ARTICLE 5 OF THIS AGREEMENT OR IN THE CERTIFICATE DELIVERED BY SELLER AT CLOSING
PURSUANT TO SECTION 9.2(D)(CERTIFICATE OF CORPORATE OFFICER OF SELLER); OR

(IV)          SELLER’S OBLIGATIONS UNDER THIS AGREEMENT; OR

(V)           LITIGATION EXPENSES.

THE INDENMIFICATION OBLIGATIONS OF SELLER IN THIS PARAGRAPH SHALL BE REFERRED TO
HEREIN AS “SELLER’S INDEMNIFICATION OBLIGATIONS.”

SELLER SHALL INDEMNIFY PURCHASER INDEMNITEES AGAINST DAMAGES FOR MATTERS COVERED
BY SELLER’S INDEMNIFICATION OBLIGATIONS ARISING OUT OF AND RESULTING FROM:

1.             THE NEGLIGENCE OF PURCHASER, WHETHER THE NEGLIGENCE IS ORDINARY,
ACTIVE, PASSIVE, JOINT, CONCURRENT OR SOLE BUT EXCLUDING CLAIMS BASED ON GROSS
NEGLIGENCE AND WILLFUL MISCONDUCT; AND

2.             THE STRICT LIABILITY OF PURCHASER, BUT EXCLUDING CLAIMS BASED ON
THE GROSS NEGLIGENCE AND WILLFUL MISCONDUCT OF PURCHASER.

SELLER SHALL INDEMNIFY PURCHASER INDEMNITEES FROM AND AGAINST THE LITIGATION
EXPENSES ARISING FROM, BASED UPON, RELATED TO OR IN ANY WAY CONNECTED WITH
SELLER’S INDEMNIFICATION OBLIGATIONS.

IT IS UNDERSTOOD AND AGREED THAT SELLER’S OBLIGATION TO INDEMNIFY PURCHASER
INDEMNITEES FROM AND AGAINST THE LITIGATION EXPENSES IS (I) SEPARATE AND APART
FROM SELLER’S OBLIGATION TO INDEMNIFY PURCHASER INDEMNITEES FROM DAMAGES AND
(II) IS NOT DEPENDENT UPON SELLER’S SUBSTANTIVE OBLIGATION TO INDEMNIFY
PURCHASER INDEMNITEES FROM AND AGAINST DAMAGES.  SELLER’S OBLIGATION TO
INDEMNIFY PURCHASER INDEMNITEES FROM AND AGAINST THE LITIGATION EXPENSES SHALL
APPLY IRRESPECTIVE OF WHETHER THE SUBSTANTIVE INDEMNITY OBLIGATION COMPLIES IN
ALL RESPECTS WITH THE EXPRESS NEGLIGENCE RULE. PURCHASER AND SELLER BOTH AGREE
AND STIPULATE THAT THIS INDEMNIFICATION AGREEMENT COMPLIES WITH AND SATISFIES
ALL OF THE REQUIREMENTS SET FORTH IN ETHYL CORP. V. DANIEL CONSTRUCTION CO., 725
S.W.2d 705 (TEX.1987) AND ALL SUBSEQUENT CASES, DRESSER INDUSTRIES, INC. V.
PAIGE PETROLEUM, INC., 853 S.W. 2d 505 (TEX. 1993) AND ALL SUBSEQUENT CASES AND
ALL OTHER APPLICABLE REQUIREMENTS OF TEXAS LAW.

43


--------------------------------------------------------------------------------




SELLER’S INDEMNITY OBLIGATIONS TO PURCHASER INDEMNITEES HEREUNDER SHALL BE
LIMITED TO THE EXTENT OF SELLER’S PROPORTIONATE INTEREST IN ANY AFFECTED ASSETS.

SELLER AND PURCHASER BOTH AGREE AND STIPULATE THAT THIS INDEMNIFICATION
AGREEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE TEST AND THAT THE PARTIES CLEARLY
INTEND TO TRANSFER THE RISK OF LOSS FOR THE INDEMNITEE’S NEGLIGENCE.

SELLER AND PURCHASER BOTH AGREE AND STIPULATE THAT THESE INDEMNIFICATION
PROVISIONS ARE CONSPICUOUS.


(D)        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
IN THE EVENT THAT CLOSING OCCURS, THEREAFTER, THIS SECTION 11.3 SHALL BE DEEMED
TO CONTAIN THE PARTIES’ EXCLUSIVE REMEDIES AGAINST EACH OTHER WITH RESPECT TO
BREACHES OF THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF THE
PARTIES CONTAINED IN ARTICLES 5, 6 AND 7 AND THE AFFIRMATIONS OF SUCH
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN THE
CERTIFICATE DELIVERED BY EACH PARTY AT CLOSING PURSUANT TO SECTIONS 9.2(C) OR
9.3(C), AS APPLICABLE.

The parties shall have all other remedies at law or in equity for breaches of
all provisions of this Agreement other than Articles 5, 6 and 7. Notwithstanding
anything to the contrary contained herein, none of Purchaser, Seller or any of
their respective Affiliates shall be entitled to either punitive or
consequential damages as a remedy in connection with a breach of any provision
of this Agreement and/or the transactions contemplated hereby, and each of
Purchaser and Seller, for itself and on behalf of its Affiliates, hereby
expressly waives any right to punitive or consequential damages in connection
with a breach of any provision of this Agreement and/or the transactions
contemplated hereby.


(E)         “DAMAGES” SHALL MEAN THE AMOUNT OF ANY AND ALL LIABILITY, LOSS,
COST, DIMINUTION IN VALUE, EXPENSE, CLAIM, DEMAND, NOTICE OF VIOLATION,
INVESTIGATION BY ANY GOVERNMENTAL BODY, CAUSE OF ACTION, ADMINISTRATIVE
PROCEEDING, PAYMENT, CHARGE, OBLIGATION, FINE, PENALTY, DEFICIENCY, AWARD OR
JUDGMENT INCURRED OR SUFFERED BY ANY INDEMNIFIED PARTY ARISING OUT OF OR
RESULTING FROM THE INDEMNIFIED MATTER, INCLUDING REASONABLE FEES AND EXPENSES OF
ATTORNEYS, CONSULTANTS, ACCOUNTANTS OR OTHER AGENTS AND EXPERTS REASONABLY
INCIDENT TO MATTERS INDEMNIFIED AGAINST, AND THE COSTS OF INVESTIGATION AND/OR
MONITORING OF SUCH MATTERS, AND THE COSTS OF ENFORCEMENT OF THE INDEMNITY.


SECTION 11.4           INDEMNIFICATION ACTIONS.

All claims for indemnification under Section 11.3 shall be asserted and resolved
as follows:


(A)         FOR PURPOSES OF THIS ARTICLE 11, THE TERM “INDEMNIFYING PARTY” SHALL
MEAN THE PARTY HAVING AN OBLIGATION TO INDEMNIFY THE OTHER PARTY PURSUANT TO
THIS ARTICLE 11, AND THE TERM “INDEMNIFIED PARTY” SHALL MEAN THE PARTY HAVING
THE RIGHT TO BE INDEMNIFIED BY THE OTHER PARTY PURSUANT TO THIS ARTICLE 11.

44


--------------------------------------------------------------------------------





(B)        TO MAKE A CLAIM FOR INDEMNIFICATION UNDER SECTION 11.3, AN
INDEMNIFIED PARTY SHALL PROVIDE TO THE INDEMNIFYING PARTY A WRITTEN NOTICE (THE
“INDEMNIFICATION NOTICE”) WHICH SPECIFIES THE BASIS OF THE INDEMNIFIED PARTY’S
ENTITLEMENT TO INDEMNIFICATION UNDER THIS AGREEMENT.  IN THE EVENT THAT THE
INDEMNIFICATION NOTICE IS BASED UPON A CLAIM BY A THIRD PARTY AGAINST THE
INDEMNIFIED PARTY (A “THIRD PARTY CLAIM”), THE INDEMNIFIED PARTY SHALL PROVIDE
ITS INDEMNIFICATION NOTICE PROMPTLY AFTER THE INDEMNIFIED PARTY HAS ACTUAL
KNOWLEDGE OF THE THIRD PARTY CLAIM AND SHALL ENCLOSE A COPY OF ALL PAPERS (IF
ANY) SERVED WITH RESPECT TO THE THIRD PARTY CLAIM; PROVIDED THAT THE FAILURE OF
ANY INDEMNIFIED PARTY TO GIVE NOTICE OF A THIRD PARTY CLAIM AS PROVIDED IN THIS
SECTION 11.4 SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER
SECTION 11.3 EXCEPT TO THE EXTENT SUCH FAILURE RESULTS IN INSUFFICIENT TIME
BEING AVAILABLE TO PERMIT THE INDEMNIFYING PARTY TO EFFECTIVELY DEFEND AGAINST
THE THIRD PARTY CLAIM OR OTHERWISE PREJUDICES THE INDEMNIFYING PARTY’S ABILITY
TO DEFEND AGAINST THE THIRD PARTY CLAIM.


(C)         THE INDEMNIFYING PARTY SHALL HAVE THIRTY (30) DAYS FROM ITS RECEIPT
OF AN INDEMNIFICATION NOTICE TO NOTIFY THE INDEMNIFIED PARTY WHETHER IT WILL
ASSUME THE DEFENSE OF THE INDEMNIFIED PARTY AGAINST SUCH THIRD PARTY CLAIM AT
THE SOLE COST AND EXPENSE OF THE INDEMNIFYING PARTY.  THE INDEMNIFIED PARTY IS
AUTHORIZED, PRIOR TO AND DURING SUCH THIRTY (30) DAY PERIOD, TO FILE ANY MOTION,
ANSWER OR OTHER PLEADING THAT IT SHALL DEEM NECESSARY OR APPROPRIATE TO PROTECT
ITS INTERESTS OR THOSE OF THE INDEMNIFYING PARTY AND THAT IS NOT PREJUDICIAL TO
THE INDEMNIFYING PARTY.


(D)        IF THE INDEMNIFYING PARTY ASSUMES THE DEFENSE OF A THIRD PARTY CLAIM
PURSUANT TO AN INDEMNIFICATION NOTICE, THE INDEMNIFYING PARTY SHALL DILIGENTLY
DEFEND, AT ITS SOLE COST AND EXPENSE, THE INDEMNIFIED PARTY AGAINST THE THIRD
PARTY CLAIM. THE INDEMNIFYING PARTY SHALL HAVE FULL CONTROL OF SUCH DEFENSE AND
PROCEEDINGS, INCLUDING ANY COMPROMISE OR SETTLEMENT THEREOF.  IF REQUESTED BY
THE INDEMNIFYING PARTY, THE INDEMNIFIED PARTY AGREES TO COOPERATE IN CONTESTING
ANY THIRD PARTY CLAIM WHICH THE INDEMNIFYING PARTY ELECTS TO CONTEST.  THE
INDEMNIFIED PARTY MAY PARTICIPATE IN, BUT NOT CONTROL, ANY DEFENSE OR SETTLEMENT
OF ANY THIRD PARTY CLAIM CONTROLLED BY THE INDEMNIFYING PARTY PURSUANT TO THIS
SECTION 11.4(D).  AN INDEMNIFYING PARTY SHALL NOT, WITHOUT THE WRITTEN CONSENT
OF THE INDEMNIFIED PARTY, (I) SETTLE ANY THIRD PARTY CLAIM OR CONSENT TO THE
ENTRY OF ANY JUDGMENT WITH RESPECT THERETO WHICH DOES NOT INCLUDE AN
UNCONDITIONAL WRITTEN RELEASE OF THE INDEMNIFIED PARTY FROM ALL LIABILITY IN
RESPECT OF SUCH THIRD PARTY CLAIM OR (II) SETTLE ANY THIRD PARTY CLAIM OR
CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT THERETO IN ANY MANNER THAT MAY
MATERIALLY AND ADVERSELY AFFECT THE INDEMNIFIED PARTY (OTHER THAN AS A RESULT OF
MONEY DAMAGES COVERED BY THE INDEMNITY).


(E)         IF THE INDEMNIFYING PARTY DOES NOT ASSUME THE DEFENSE OF THE
INDEMNIFIED PARTY AGAINST A THIRD PARTY CLAIM OR ASSUMES THE DEFENSE, BUT FAILS
TO DILIGENTLY PROSECUTE OR SETTLE THE THIRD PARTY CLAIM, THEN THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO DEFEND AGAINST THE THIRD PARTY CLAIM AT THE SOLE
COST AND EXPENSE OF THE INDEMNIFYING PARTY, WITH COUNSEL OF THE INDEMNIFIED
PARTY’S CHOICE, SUBJECT TO THE RIGHT OF THE INDEMNIFYING PARTY TO ASSUME THE
DEFENSE OF THE THIRD PARTY CLAIM AT ANY TIME PRIOR TO SETTLEMENT OR FINAL
DETERMINATION THEREOF. IF THE INDEMNIFYING PARTY HAS NOT YET ASSUMED

45


--------------------------------------------------------------------------------





THE DEFENSE OF THE INDEMNIFIED PARTY, THE INDEMNIFIED PARTY SHALL SEND WRITTEN
NOTICE TO THE INDEMNIFYING PARTY OF ANY PROPOSED SETTLEMENT OR FINAL
DETERMINATION OF THE THIRD PARTY CLAIM AND THE INDEMNIFYING PARTY SHALL HAVE THE
OPTION FOR TEN (10) DAYS FOLLOWING RECEIPT OF SUCH NOTICE TO (I) ASSUME DEFENSE
AGAINST THE THIRD PARTY CLAIM IN WRITING AND (II) IF SO ASSUMED, REJECT, IN ITS
REASONABLE JUDGMENT, THE PROPOSED SETTLEMENT OR FINAL DETERMINATION OF THE THIRD
PARTY CLAIM.


(F)         IN THE EVENT THAT THE INDEMNIFICATION NOTICE SETS FORTH A CLAIM FOR
DAMAGES BASED UPON AN INACCURACY OR BREACH OF A REPRESENTATION, WARRANTY OR
COVENANT OR OBLIGATION IN THIS AGREEMENT, THE INDEMNIFICATION NOTICE SHALL
SPECIFY THE REPRESENTATION, WARRANTY, COVENANT OR OBLIGATION WHICH WAS
INACCURATE OR BREACHED. IN SUCH CASE, THE INDEMNIFYING PARTY SHALL HAVE THIRTY
(30) DAYS FROM ITS RECEIPT OF THE INDEMNIFICATION NOTICE TO (I) CURE THE DAMAGES
COMPLAINED OF, (II) ACCEPT THE CLAIM FOR SUCH DAMAGES OR (III) DISPUTE THE CLAIM
FOR SUCH DAMAGES. IF THE INDEMNIFYING PARTY DOES NOT NOTIFY THE INDEMNIFIED
PARTY WITHIN SUCH THIRTY (30) DAY PERIOD THAT IT HAS CURED THE DAMAGES OR THAT
IT DISPUTES THE CLAIM FOR SUCH DAMAGES, THE AMOUNT OF SUCH DAMAGES SHALL
CONCLUSIVELY BE DEEMED A LIABILITY OF THE INDEMNIFYING PARTY HEREUNDER.


SECTION 11.5           SURVIVAL.

In the event of Closing:


(A)         THE REPRESENTATION AND WARRANTY OF SELLER IN SECTION
3.1(A)(DEFENSIBLE TITLE) SHALL TERMINATE ON THE TITLE CLAIM DATE (3.4(A)). THE
REMAINDER OF THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS PROVIDED
FOR IN THIS AGREEMENT SHALL TERMINATE UPON CLOSING EXCEPT AS MAY OTHERWISE BE
EXPRESSLY PROVIDED HEREIN.


(B)        PURCHASER’S INDEMNIFICATION OBLIGATIONS IN SECTION 11.3(B) SHALL
TERMINATE AS OF THE TIMES SET OUT BELOW EXCEPT IN EACH CASE AS TO MATTERS FOR
WHICH A SPECIFIC WRITTEN CLAIM FOR INDEMNITY HAS BEEN DELIVERED TO THE
INDEMNIFYING PARTY ON OR BEFORE SUCH TERMINATION DATE: 9.4, 11.3(B)(I),
11.3(B)(II), 11.3(B)(III) AND 11.3(B)(IV) SHALL NOT TERMINATE AND SHALL CONTINUE
WITHOUT TIME LIMIT; 11.3(B)(V) SHALL TERMINATE SIX MONTHS AFTER THE END OF THE
TERM OF THE ESCROW DESCRIBED IN 7.9(B)(I); 11.3(B)(VI), 11.3(B)(VII) AND
11.3(B)(VIII) SHALL TERMINATE SIX MONTHS AFTER CLOSING; AND 11.3(B)(IX) SHALL
CONTINUE IN FORCE AND EFFECT UNTIL THE TERMINATION OF THE SURVIVAL PERIOD OF
EACH OF THE OTHER PURCHASER’S INDEMNIFICATION OBLIGATIONS IN
11.3(B)(I)-11.3(B)(VIII), INCLUSIVE.


(C)         SELLER’S INDEMNIFICATION OBLIGATIONS IN SECTION 11.3(C) SHALL
TERMINATE AS OF THE TIMES SET OUT BELOW EXCEPT AS TO MATTERS FOR WHICH A
SPECIFIC WRITTEN CLAIM FOR INDEMNITY HAS BEEN DELIVERED TO THE INDEMNIFYING
PARTY ON OR BEFORE SUCH TERMINATION DATE: 11.3(C)(I) AND 11.3(C)(V) SHALL NOT
TERMINATE AND SHALL CONTINUE WITHOUT TIME LIMIT; 11.3(C)(II), 11.3(C)(III) AND
11.3(C)(IV) SHALL TERMINATE SIX MONTHS AFTER CLOSING; AND 11.3(C)(VI) SHALL
CONTINUE IN FORCE AND EFFECT UNTIL THE TERMINATION OF THE SURVIVAL PERIOD OF
EACH OF THE OTHER SELLER’S INDEMNIFICATION OBLIGATIONS IN 11.3(C)(I)-11.3(C)(V),
INCLUSIVE.


(D)        THE CONFIDENTIALITY AGREEMENT SHALL SURVIVE CLOSING.

46


--------------------------------------------------------------------------------





(E)         EXCEPT AS PROVIDED ABOVE, ALL OTHER PROVISIONS IN THIS AGREEMENT
SHALL TERMINATE AT CLOSING EXCEPT FOR THE FOLLOWING PROVISIONS WHICH SHALL
SURVIVE CLOSING:

(I)            SECTION 7.5 - PROHIBITION AGAINST PUBLIC ANNOUNCEMENTS

(II)           SECTION 7.11 - FURTHER ASSURANCES

(III)          SECTION 9.4 – CLOSING PAYMENT AND POST-CLOSING PURCHASE PRICE
ADJUSTMENTS

(IV)          SECTION 11.1 - RECEIPTS

(V)           SECTION 11.2 - EXPENSES

(VI)          SECTION 11.4 - INDEMNIFICATION ACTIONS

(VII)         SECTION 11.7 - INDEPENDENT INVESTIGATION

(VIII)        SECTION 11.8 - DISCLAIMER REGARDING INFORMATION

(IX)           SECTION 11.9 - WAIVER OF TRADE PRACTICES ACTS

(X)            SECTION 11.10 - POST-CLOSING AUDIT RIGHTS

(XI)           SECTION 12.5 - CHANGE OF NAME

(XII)          SECTION 12.7 - GOVERNING LAW


SECTION 11.6           RECORDING.

As soon as practicable after Closing, Purchaser shall record the (i) Assignment
and Bill of Sale in the appropriate counties as well as with all appropriate
governmental agencies and (ii)  assignments necessary to convey to Purchaser all
federal or state leases, if any, in the form as prescribed by the applicable
Governmental Body and provide Seller with copies of all recorded or approved
instruments.


SECTION 11.7           INDEPENDENT INVESTIGATION.

In making the decision to enter into this Agreement and consummate the
transactions contemplated hereby, Purchaser has relied exclusively on
Purchaser’s own investigation and analysis of the condition, value,
characteristics and qualities of the Assets. Seller hereby expressly disclaims
and negates any representation or warranty, express, implied, at common law, by
statute or otherwise, other than the warranty made in Section 3.1, the express
representations and warranties made in Article 5, the certificate of Seller to
be delivered pursuant to Section 9.2(c) and the special warranty of title in the
Assignment and Bill of Sale relating to the Assets.

47


--------------------------------------------------------------------------------





SECTION 11.8           DISCLAIMER REGARDING INFORMATION.

Except as set forth in this Agreement, Seller hereby expressly negates and
disclaims, and Purchaser hereby waives and acknowledges that Seller has not
made, any representation or warranty, express or implied, relating to (a) the
accuracy, completeness or materiality of any information, Records, data or other
materials (written or oral) now, heretofore, or hereafter furnished to Purchaser
by or on behalf of Seller or (b) production rates, recompletion or rework
opportunities, decline rates, geological or geophysical data or interpretations,
the quality, quantity, recoverability or cost of recovery of any Hydrocarbon
reserves, any product pricing assumptions, or the ability to sell or market any
Hydrocarbons after Closing.


SECTION 11.9           WAIVER OF TRADE PRACTICES ACTS.


(A)         THE PURCHASER’S RIGHTS AND REMEDIES WITH RESPECT TO THIS AGREEMENT
AND WITH RESPECT TO ALL ACTS OR PRACTICES OF SELLER, PAST, PRESENT OR FUTURE, IN
CONNECTION WITH THIS AGREEMENT SHALL BE GOVERNED BY LEGAL PRINCIPLES OTHER THAN
THE DTPA. PURCHASER HEREBY WAIVES THE APPLICABILITY OF THE DTPA TO THIS
AGREEMENT AND ANY AND ALL DUTIES, RIGHTS OR REMEDIES THAT MIGHT BE IMPOSED BY
THE DTPA, WHETHER SUCH DUTIES, RIGHTS AND REMEDIES ARE APPLIED DIRECTLY BY THE
DTPA ITSELF OR INDIRECTLY IN CONNECTION WITH OTHER STATUTES; PROVIDED, HOWEVER,
PURCHASER DOES NOT WAIVE SECTION 17.555 OF THE DTPA.


(B)        PURCHASER EXPRESSLY RECOGNIZES THAT THE PRICE FOR WHICH SELLER HAS
AGREED TO PERFORM SELLER’S OBLIGATIONS UNDER THIS AGREEMENT HAS BEEN PREDICATED
UPON THE INAPPLICABILITY OF THE DTPA AND PURCHASER’S AGREEMENT TO WAIVE THE
APPLICABILITY OF THE DTPA. PURCHASER FURTHER RECOGNIZES THAT SELLER, IN
DETERMINING TO PROCEED WITH THE ENTERING INTO OF THIS AGREEMENT, HAS EXPRESSLY
RELIED ON SUCH WAIVER BY PURCHASER AND THE INAPPLICABILITY OF THE DTPA.


SECTION 11.10         POST-CLOSING AUDIT RIGHTS.

Following Closing, Seller shall have the same rights of a non-operator as
Purchaser has under joint operating agreements covering the Assets to audit the
books and records of the operators of any of the Assets. Seller shall be
entitled to collect from operators all amounts claimed due for any period of
time prior to the Effective Time as a result of audits.


ARTICLE XII
MISCELLANEOUS


SECTION 12.1           COUNTERPARTS.

This Agreement may be executed in counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute but one
agreement.


SECTION 12.2           NOTICE.

All notices which are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
facsimile or by registered or certified mail, postage prepaid, as follows:

48


--------------------------------------------------------------------------------




If to Seller:

Smith Production Inc.
14425 Torrey Chase, Suite 190
Houston, Texas 77014
Attention: Glenn R. Smith

Telephone: 281.583.0196
Facsimile: 281.893.6396

If to Purchaser:

Edge Petroleum Exploration Company
Attention: Robert C. Thomas
1301 Travis, Suite 2000
Houston, TX  77002

Telephone: (713) 427-8814
Telecopy: (713) 654-8910

Either Party may change its address by notice to the other in the manner set
forth above. All notices shall be deemed to have been duly given at the time of
receipt by the party to which such notice is addressed.


SECTION 12.3           BINDING AGREEMENT.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


SECTION 12.4           EXPENSES.

All expenses incurred by Seller in connection with or related to the
authorization, preparation or execution of this Agreement, the Assignment and
Bill of Sale delivered hereunder and the Exhibits hereto, and all other matters
related to the Closing, including without limitation, all fees and expenses of
counsel, accountants and financial advisers, shall be borne solely and entirely
by the party incurring same.


SECTION 12.5           CHANGE OF NAME.

As promptly as practicable, but in any case within thirty (30) days after the
Closing Date, Purchaser shall eliminate Seller’s name and any variants thereof
from the Assets acquired pursuant to this Agreement and, except with respect to
such grace period for eliminating existing usage, Purchaser shall have no right
to use any logos, trademarks or trade names belonging to Seller or any of its
Affiliates.

49


--------------------------------------------------------------------------------





SECTION 12.6           CONSTRUCTION.

Both Seller and Purchaser have had (i) substantial input into the drafting and
preparation of this Agreement and (ii) the opportunity to exercise business
discretion in relation to the negotiation of the details of the transaction
contemplated hereby. This Agreement is the result of arm’s-length negotiations
from equal bargaining positions and shall not be construed against either party.


SECTION 12.7           GOVERNING LAW.

This Agreement and the legal relations between the parties shall be governed by
and construed in accordance with the laws of the State of Texas without regard
to principles of conflicts of laws otherwise applicable to such determinations.


SECTION 12.8           CAPTIONS.

The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.


SECTION 12.9           WAIVERS.

Any failure by any party or parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing,
but not in any other manner, by the party or parties to whom such compliance is
owed. No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.


SECTION 12.10         ASSIGNMENT.

No party shall assign all or any part of this Agreement, nor shall any party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other party and any assignment or delegation made without
such consent shall be void.


SECTION 12.11         ENTIRE AGREEMENT.

The Confidentiality Agreement, this Agreement and the documents to be executed
hereunder and the Exhibits attached hereto constitute the entire agreement
between the parties pertaining to the subject matter hereof, and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties pertaining to the subject matter hereof.


SECTION 12.12         AMENDMENT.


(A)         THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY AN AGREEMENT IN
WRITING EXECUTED BY BOTH PARTIES.

50


--------------------------------------------------------------------------------





(B)        NO WAIVER OF ANY RIGHT UNDER THIS AGREEMENT SHALL BE BINDING UNLESS
EXECUTED IN WRITING BY THE PARTY TO BE BOUND THEREBY.


SECTION 12.13         NO THIRD-PARTY BENEFICIARIES.

Nothing in this Agreement shall entitle any Person other than Purchaser and
Seller to any claims, cause of action, remedy or right of any kind.


SECTION 12.14         REFERENCES.

In this Agreement:


(A)         REFERENCES TO ANY GENDER INCLUDE A REFERENCE TO ALL OTHER GENDERS;


(B)        REFERENCES TO THE SINGULAR INCLUDE THE PLURAL, AND VICE VERSA;


(C)         REFERENCE TO ANY ARTICLE OR SECTION MEANS AN ARTICLE OR SECTION OF
THIS AGREEMENT;


(D)        REFERENCE TO ANY EXHIBIT MEANS AN EXHIBIT THAT IS INCORPORATED INTO
AND MADE A PART OF THIS AGREEMENT;


(E)         UNLESS EXPRESSLY PROVIDED TO THE CONTRARY, “HEREUNDER”, “HEREOF”,
“HEREIN” AND WORDS OF SIMILAR IMPORT ARE REFERENCES TO THIS AGREEMENT AS A WHOLE
AND NOT ANY PARTICULAR SECTION OR OTHER PROVISION OF THIS AGREEMENT; AND


(F)         “INCLUDE” AND “INCLUDING” SHALL MEAN INCLUDE OR INCLUDING WITHOUT
LIMITING THE GENERALITY OF THE DESCRIPTION PRECEDING SUCH TERM.


SECTION 12.15         SEVERABILITY

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provisions were
omitted.

51


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by each of the undersigned
as of the date first written above, to be effective as of the Effective Time.

SELLER:

 

PURCHASER:

 

 

 

Smith Production Inc.

 

Edge Petroleum Exploration Company

 

 

 

/s/ GLENN R. SMITH

 

 

/s/ JOHN W. ELIAS

 

By:  GLENN R. SMITH

 

By:  John W. Elias

Printed Name:  Glenn R. Smith

 

Title:  Chairman, President and CEO

Title:  President

 

Date:

November 16, 2006

 

Date:

November 16, 2006

 

 

 

 

 

52


--------------------------------------------------------------------------------